    Case 2:20-cv-06345-ES-CLW Document 1-7
            Case MDL No. 2955 Document 1 Filed
                                           Filed05/26/20
                                                 06/16/20 Page
                                                           Page1 1ofof1236PageID: 1





                                  81,7('67$7(6',675,&7&2857
                                       ',675,&72)1(:-(56(<
                                                   
    5RQDOG2VERUQLQGLYLGXDOO\DQGRQ              &DVH1RBBBBBBBBBBBBB
    EHKDOIRIDOORWKHUVVLPLODUO\VLWXDWHG        
                                                    &/$66$&7,21&203/$,17
    3ODLQWLII        
                                                    -XU\7ULDO'HPDQGHG
                                  Y                
                                                    
    $UFK,QVXUDQFH&RPSDQ\DQG
    2XWRI7RZQH//&GED5HG6N\
    7UDYHO,QVXUDQFH
    'HIHQGDQWV
    
                                            ,QWURGXFWLRQ

            'HIHQGDQWVVHOO³6NL3DVV3UHVHUYHU´LQVXUDQFHWRFRQVXPHUV7KLVLQVXUDQFH

FRYHUVWKHORVVRULQWHUUXSWLRQRIVHDVRQVNLSDVVEHQHILWV




                KWWSVUHGVN\LQVXUDQFHFRPSURGXFWVVNLSDVVSUHVHUYHU




                                                

    Case 2:20-cv-06345-ES-CLW Document 1-7
            Case MDL No. 2955 Document 1 Filed
                                           Filed05/26/20
                                                 06/16/20 Page
                                                           Page2 2ofof1236PageID: 2



            ,Q0DUFKVNLUHVRUWVWKURXJKRXW1RUWK$PHULFDFORVHGLQUHVSRQVHWRWKH

&29,'SDQGHPLFDQGJRYHUQPHQWVWD\DWKRPHRUVKHOWHULQSODFHRUGHUV3ROLF\KROGHUV

ORVWDOOVHDVRQSDVVEHQHILWVIRUWKHUHVWRIWKHVNLVHDVRQ DERXWRQHWKLUGRIWKHVHDVRQ 

            'HIHQGDQWVKDYHXQLYHUVDOO\DQGXQUHDVRQDEO\GHQLHGFRYHUDJHIRUWKLVORVVRIVNL

SDVVEHQHILWV3ODLQWLIIEULQJVWKLVFDVHRQEHKDOIRIKLPVHOIDQGVLPLODUO\VLWXDWHGRWKHUV

VHHNLQJMXVWFRPSHQVDWLRQIRU6NL3DVV3UHVHUYHUSROLF\KROGHUV

                                               3DUWLHV

            3ODLQWLII5RQDOG2VERUQLVGRPLFLOHGLQ5LYHUVLGH&DOLIRUQLD

            7KHSURSRVHGFODVVLQFOXGHVDOOLQGLYLGXDOVQDWLRQZLGHZKRSXUFKDVHG6NL3DVV

3UHVHUYHULQVXUDQFHIRUWKHVNLVHDVRQ7KHSURSRVHGFODVVLQFOXGHVLQGLYLGXDOV

GRPLFLOHGLQDQXPEHURIGLIIHUHQWVWDWHV

            'HIHQGDQW$UFK,QVXUDQFH&RPSDQ\ GED$UFK,QVXUDQFH6ROXWLRQV  ³$UFK´ LV

D0LVVRXULFRUSRUDWLRQ$VOLVWHGLQWKH6N\3DVV3UHVHUYHUSROLF\LWVSULQFLSDOSODFHRIEXVLQHVV

LV3OD]D7KUHH-HUVH\&LW\1HZ-HUVH\

            'HIHQGDQW5HG6N\7UDYHO,QVXUDQFH ³5HG6N\´ LVDQDVVXPHGQDPHIRU2XWRI

7RZQH//&2XWRI7RZQH//&LVD9LUJLQLD//&7KH9LUJLQLD6HFUHWDU\RI6WDWHZHEVLWH

OLVWV/DLUG6DJHUDV0DQDJHU7KH5HG6N\ZHEVLWHOLVWVDPDLOLQJDGGUHVVLQ.LWW\+DZN1RUWK

&DUROLQDDQGOLVWVD1RUWK&DUROLQDFRQWDFWQXPEHUIRU0U6DJHU0U6DJHU¶V/LQNHGLQSURILOH

LGHQWLILHVKLPDVWKH³)RXQGHU3UHVLGHQW´RI5HG6N\DQGOLVWVKLVORFDWLRQDV.LWW\+DZN1RUWK

&DUROLQD%DVHGRQWKLVLQIRUPDWLRQ3ODLQWLIIEHOLHYHVWKDW0U6DJHULVWKH0HPEHURI5HG6N\

DQGWKDWKHLVDFLWL]HQRI1RUWK&DUROLQD GRPLFLOHGLQ1RUWK&DUROLQD 

                                                      

                                                      


                                                 

    Case 2:20-cv-06345-ES-CLW Document 1-7
            Case MDL No. 2955 Document 1 Filed
                                           Filed05/26/20
                                                 06/16/20 Page
                                                           Page3 3ofof1236PageID: 3



                                      -XULVGLFWLRQDQG9HQXH

             7KLV&RXUWKDVMXULVGLFWLRQXQGHU86& G  $ 7KLVPDWWHULQ

FRQWURYHUV\H[FHHGVWKHVXPRUYDOXHRIH[FOXVLYHRILQWHUHVWDQGFRVWVDQGLVD

FODVVDFWLRQLQZKLFKRQHRUPRUHPHPEHUVRIWKHSURSRVHGFODVVDUHFLWL]HQVRIDVWDWHGLIIHUHQW

IURPDQ\RQHRIWKH'HIHQGDQWV

             9HQXHLVSURSHUXQGHU86& E  DQG  EHFDXVH'HIHQGDQWVUHVLGH

LQWKLV'LVWULFWDQGDVXEVWDQWLDOSDUWRIWKHHYHQWVRURPLVVLRQVJLYLQJULVHWRWKHFODLPVRFFXUUHG

LQWKLV'LVWULFW$VDOOHJHGDERYH$UFKKDVRIILFHVLQ1HZ-HUVH\$UFKDQG5HG6N\PDUNHW

DQGVHOO6NL3DVV3UHVHUYHUSROLFLHVWR1HZ-HUVH\UHVLGHQWV

                                                )DFWV

            3ODLQWLII¶V6NL3DVV3UHVHUYHUSROLF\LVDWWDFKHGDV([KLELW$

            7KHSROLF\ODQJXDJHDQGUHOHYDQWFRYHUDJHLVPDWHULDOO\VLPLODUIRUHDFKFODVV

PHPEHU

            3ODLQWLIISDLGIRUKLVSROLF\ZKHQKHSXUFKDVHGDQ,NRQVHDVRQVNLSDVVIURP

ZZZLNRQSDVVFRP3ODLQWLIISDLGDSUHPLXP

            (DFKFODVVPHPEHUSDLGKLVRUKHUIXOOSUHPLXPHLWKHUWKURXJKWKHSXUFKDVHRIDQ

,NRQVHDVRQVNLSDVVWKHSXUFKDVHRIDQRWKHUVNLSDVVRURWKHUPHDQV

            ,QH[FKDQJHIRUWKLVSUHPLXP'HIHQGDQWVSURYLGHG3ODLQWLIIDQGHDFKFODVV

PHPEHUZLWKWKHFRYHUDJHGHVFULEHGLQWKHSROLF\

            %RWK5HG6N\DQG$UFKDUHGLUHFWSDUWLHVWRWKHSROLF\ZLWKSODLQWLIIDQGHDFK

FODVVPHPEHU7KHSROLF\VWDWHVWKDWLWLVXQGHUZULWWHQE\$UFK,QVXUDQFH&RPSDQ\DQGWKDW

FODLPVDUHDGPLQLVWHUHGE\³5HG6N\7UDYHO,QVXUDQFHFR$UFK,QVXUDQFH&RPSDQ\´,QWKH

DOWHUQDWLYH5HG6N\LVWKHDJHQWRI$UFKDQG$UFKLVWKHSDUW\WRWKHSROLF\


                                                

    Case 2:20-cv-06345-ES-CLW Document 1-7
            Case MDL No. 2955 Document 1 Filed
                                           Filed05/26/20
                                                 06/16/20 Page
                                                           Page4 4ofof1236PageID: 4




                                                                      

            &RYHUDJHGHFLVLRQVDUHPDGHE\$UFKDQGDGRSWHGE\5HG6N\RULQWKH

DOWHUQDWLYHPDGHMRLQWO\E\5HG6N\DQG$UFK&ODLPVGHFLVLRQVFRPHIURPDQ$UFK,QVXUDQFH

&RPSDQ\HPDLODGGUHVV UHGVN\#DUFKLQVXUDQFHFRP &ODLPGHQLDOOHWWHUVVWDWHWKDW³5HG6N\

&ODLPVDUHDGPLQLVWHUHGE\$UFK,QVXUDQFH&RPSDQ\´DQGEHDUWKHORJRRI³$UFK,QVXUDQFH

6ROXWLRQV´ DWUDGHQDPHIRU$UFK,QVXUDQFH&RPSDQ\ 7KHOLVWHGDGGUHVVIRUWKH³5HG6N\

&ODLPV´GHSDUWPHQWLVDQ$UFK,QVXUDQFH&RPSDQ\DGGUHVV 0F&RUPLFN5RDG6XLWH

+XQW9DOOH\0'86$ 7KH5HG6N\ZHEVLWHIRUILOLQJFODLPVKDVWKHORJR³3RZHUHGE\

$UFK,QVXUDQFH6ROXWLRQV´

            ,Q0DUFKRIWRSUHYHQWWKHVSUHDGRI&29,'VWDWHDQGORFDO

JRYHUQPHQWVLVVXHGVWD\DWKRPHRUVKHOWHULQSODFHRUGHUV6NLUHVRUWVWKURXJKRXW1RUWK

$PHULFD LQFOXGLQJDOO,NRQVHDVRQSDVVUHVRUWV FORVHGZLWKQRSODQVWRUHRSHQ7KHUHVRUWV

FORVHGZHOOEHIRUHWKHHQGRIWKHVNLVHDVRQ)RUH[DPSOHWKHVHDVRQDW:LQWHU3DUNW\SLFDOO\

UXQVLQWRODWH$SULORU0D\RUODWHU7KHVHDVRQDW0DPPRWK0RXQWDLQ&DOLIRUQLDW\SLFDOO\UXQV

LQWR-XQHRU-XO\RUODWHU

            7KH6NL3DVV3UHVHUYHUSROLF\SURYLGHVFRYHUDJHLISROLF\KROGHUVDUH

³TXDUDQWLQHG´7KHWHUP³TXDUDQWLQH´LVQRWDGHILQHGWHUP,QWKLVVLWXDWLRQWKLVWHUPPXVWEH
                                               

    Case 2:20-cv-06345-ES-CLW Document 1-7
            Case MDL No. 2955 Document 1 Filed
                                           Filed05/26/20
                                                 06/16/20 Page
                                                           Page5 5ofof1236PageID: 5



FRQVWUXHGDJDLQVWWKHLQVXUHUDQGLQIDYRURIFRYHUDJH7KHPHDQLQJRI³TXDUDQWLQH´

HQFRPSDVVHVJRYHUQPHQWVKHOWHULQSODFHRUVWD\DWKRPHRUGHUVDQGUHVRUWFORVXUHVGHVLJQHGWR

SUHYHQWWKHVSUHDGRIWKH&29,'SDQGHPLF$FFRUGLQJO\WKHSROLF\ODQJXDJHFRPSHOV

FRYHUDJH

            ,QDGGLWLRQWKHSROLF\SURYLGHVFRYHUDJHLIDSROLF\KROGHUV¶³SULPDU\SODFHRI

UHVLGHQFHRUGHVWLQDWLRQLVPDGH8QLQKDELWDEOH´³8QKDELWDEOH´LQFOXGHV³LPPHGLDWHVDIHW\

KD]DUGVKDYH\HWWREHFOHDUHG´RU³XQGHUDQRUGHURIPDQGDWRU\HYDFXDWLRQE\ORFDOJRYHUQPHQW

DXWKRULWLHV´7KHVSUHDGRI&29,'SRVHGDQLPPHGLDWHVDIHW\KD]DUGDWERWK3ODLQWLII¶VDQG

FODVVPHPEHUV¶SULPDU\UHVLGHQFHRUVNLGHVWLQDWLRQDQGWKLVKD]DUGKDVQRWEHHQFOHDUHG,Q

DGGLWLRQVNLUHVRUWVRUGHUHGFORVHGE\VWDWHRUORFDOJRYHUQPHQWVZHUH³XQGHUDQRUGHURI

PDQGDWRU\HYDFXDWLRQ´7KLVFRPSHOVFRYHUDJHIRUWKHUHVXOWLQJORVVRIVHDVRQSDVVEHQHILWV

            8QGHUWKHSROLF\3ODLQWLIIDQGFODVVPHPEHUVDUHHQWLWOHGWRUHLPEXUVHPHQWRIWKH

³SURUDWHGFRVWRIWKHUHPDLQLQJSRUWLRQRIWKH&RYHUHG6HDVRQ3DVVSXUFKDVHG´

            3ODLQWLIIILOHGDFODLPDQGSURRIRIORVVWKURXJKWKH5HG6N\RQOLQHFODLPVSRUWDO

RQ$SULO([KLELW%7KDWVDPHGD\KHUHFHLYHGHPDLOFRQILUPDWLRQIURP5HG6N\WKDW

LWKDGUHFHLYHGKLVFODLP

            2Q0D\3ODLQWLIIUHFHLYHGDOHWWHUIURP'HIHQGDQWVGHQ\LQJKLVFODLP

7KHOHWWHUFRQWHQGHGLQSDUW




                                  
            7KHOHWWHUFLWHGDSXUSRUWHG&'&GHILQLWLRQRITXDUDQWLQHWKDWGRHVQRWDSSO\

XQOHVVDSROLF\KROGHULVIRUELGGHQIURPOHDYLQJWKHLUKRPHXQGHUDQ\FLUFXPVWDQFHV7KHUHLV


                                                

    Case 2:20-cv-06345-ES-CLW Document 1-7
            Case MDL No. 2955 Document 1 Filed
                                           Filed05/26/20
                                                 06/16/20 Page
                                                           Page6 6ofof1236PageID: 6



QRVXFK&'&GHILQLWLRQLQWKHSROLF\$QGDV'HIHQGDQWVNQHZDQXQGHILQHGWHUPPXVWEH

FRQVWUXHGLQIDYRURIFRYHUDJH

            'HIHQGDQWVZHUHDZDUHWKDWFRYHUDJHZDVFRPSHOOHGE\WKH³TXDUDQWLQH´

SURYLVLRQ,QWKHDOWHUQDWLYH'HIHQGDQWVZHUHZLOOIXOO\EOLQGWRWKLVIDFW,QWKHDOWHUQDWLYH

'HIHQGDQWVUHFNOHVVO\GLVUHJDUGHGDKLJKULVNWKDWFRYHUDJHZDVUHTXLUHG

            'HIHQGDQWVZHUHDZDUHWKDWFRYHUDJHZDVDGGLWLRQDOO\FRPSHOOHGE\WKH

³8QKDELWDEOH´SURYLVLRQ,QWKHDOWHUQDWLYH'HIHQGDQWVZHUHZLOOIXOO\EOLQGWRWKLVIDFW,QWKH

DOWHUQDWLYH'HIHQGDQWVUHFNOHVVO\GLVUHJDUGHGDKLJKULVNWKDWWKLVSURYLVLRQFRPSHOOHGFRYHUDJH

            'HIHQGDQWVKDYHXQLYHUVDOO\GHQLHGFODLPVFDXVHGE\VWD\DWKRPHRUVKHOWHULQ

SODFHRUGHUVDQGWKHFORVXUHRIVNLUHVRUWV,WLVSXEOLFNQRZOHGJHWKDW'HIHQGDQWVDUHGHQ\LQJ

FODLPVIRUH[DPSOHLQFRPSODLQWVWRWKH%HWWHU%XVLQHVV%XUHDXQHZVSDSHUDUWLFOHVDQGSRVWV

RQSRSXODULQWHUQHWIRUXPVOLNH5HGGLW

            'HIHQGDQWVKDYHEHHQGLVVXDGLQJSROLF\KROGHUVIURPILOLQJFODLPVE\LQIRUPLQJ

SROLF\KROGHUVZKRFRQWDFW'HIHQGDQWVWKDWFODLPVFDXVHGE\UHVRUWFORVXUHVVWD\DWKRPHRUGHUV

RUVKHOWHULQSODFHRUGHUVDUHQRWFRYHUHG,QDGGLWLRQDWWKHGLUHFWLRQRI'HIHQGDQWVRUEDVHG

RQ'HIHQGDQWV¶VWDWHPHQWV,NRQ3DVVUHSUHVHQWDWLYHVKDYHEHHQWHOOLQJ,NRQ3DVVKROGHUVWKDW

LQVXUDQFHZLOOQRWFRYHUVXFKFODLPV

                                      &ODVV$FWLRQ$OOHJDWLRQV

            3ODLQWLIIVEULQJWKLVDFWLRQRQEHKDOIRIWKHSURSRVHGFODVVRIDOOLQGLYLGXDOV

QDWLRQZLGHZKRSXUFKDVHG6NL3DVV3UHVHUYHULQVXUDQFHIRUWKHVNLVHDVRQ

            7KHIROORZLQJSHRSOHDUHH[FOXGHGIURPWKHFODVV  DQ\-XGJHRU0DJLVWUDWH

SUHVLGLQJRYHUWKLVDFWLRQDQGWKHPHPEHUVRIWKHLUIDPLO\  'HIHQGDQWV'HIHQGDQWV¶

VXEVLGLDULHVSDUHQWVVXFFHVVRUVSUHGHFHVVRUVDQGDQ\HQWLW\LQZKLFKWKH'HIHQGDQWRULWV


                                                 

    Case 2:20-cv-06345-ES-CLW Document 1-7
            Case MDL No. 2955 Document 1 Filed
                                           Filed05/26/20
                                                 06/16/20 Page
                                                           Page7 7ofof1236PageID: 7



SDUHQWVKDYHDFRQWUROOLQJLQWHUHVWDQGWKHLUFXUUHQWHPSOR\HHVRIILFHUVDQGGLUHFWRUV  SHUVRQV

ZKRSURSHUO\H[HFXWHDQGILOHDWLPHO\UHTXHVWIRUH[FOXVLRQIURPWKHFODVV  SHUVRQVZKRVH

FODLPVLQWKLVPDWWHUKDYHEHHQILQDOO\DGMXGLFDWHGRQWKHPHULWVRURWKHUZLVHUHOHDVHG  

3ODLQWLII¶VFRXQVHODQG'HIHQGDQWV¶FRXQVHODQG  WKHOHJDOUHSUHVHQWDWLYHVVXFFHVVRUVDQG

DVVLJQVRIDQ\VXFKH[FOXGHGSHUVRQV

         1XPHURVLW\

            7KHSURSRVHGFODVVFRQWDLQVPHPEHUVVRQXPHURXVWKDWVHSDUDWHMRLQGHURIHDFK

PHPEHURIWKHFODVVLVLPSUDFWLFDO)RUH[DPSOH6NL3DVV3UHVHUYHULQVXUDQFHZDVRIIHUHG

WRJHWKHUZLWK,NRQ3DVVVHDVRQVNLSDVVHV RIIHUHGE\$OWHUUD0RXQWDLQ&RPSDQ\ $OWHUUD

0RXQWDLQ&RPSDQ\KDVSURMHFWHGWKDWLWVROGRYHU,NRQSDVVHVIRUWKH

VHDVRQ7KLVPHDQVWKDWFRQVHUYDWLYHO\WKHUHDUHWHQVRIWKRXVDQGVRISROLF\KROGHUV,Q

DGGLWLRQWKHUHDUHSROLF\KROGHUVZKRSXUFKDVHG6NL3DVV3UHVHUYHULQVXUDQFHLQGHSHQGHQWO\RI

,NRQ3DVV

         &RPPRQDOLW\

     7KHUHDUHTXHVWLRQVRIODZDQGIDFWFRPPRQWRWKHSURSRVHGFODVV&RPPRQTXHVWLRQVRI

         ODZDQGIDFWLQFOXGHZLWKRXWOLPLWDWLRQ

                 L 7KHWHUPVRIWKHFRQWUDFWIRUPHGEHWZHHQFODVVPHPEHUVDQG'HIHQGDQWV

                LL :KHWKHU'HIHQGDQWVEUHDFKHGWKLVFRQWUDFWE\IDLOLQJWRSURYLGHFRYHUDJH

                LLL 'DPDJHVQHHGHGWRUHDVRQDEO\FRPSHQVDWHFODVVPHPEHUV

                LY :KHWKHU'HIHQGDQWVDFWHGLQEDGIDLWKE\GHQ\LQJFRYHUDJH

         7\SLFDOLW\

            3ODLQWLII¶VFODLPVDUHW\SLFDORIWKHSURSRVHGFODVV/LNHWKHSURSRVHGFODVV

3ODLQWLIISXUFKDVHG6NL3DVV3UHVHUYHULQVXUDQFH/LNHWKHSURSRVHGFODVV3ODLQWLIIORVWKLVVNL


                                                

    Case 2:20-cv-06345-ES-CLW Document 1-7
            Case MDL No. 2955 Document 1 Filed
                                           Filed05/26/20
                                                 06/16/20 Page
                                                           Page8 8ofof1236PageID: 8



SDVVEHQHILWVGXHWRUHVRUWFORVXUHVDQGVWD\DWKRPHRUGHUV3ODLQWLIIDOOHJHVWKHVDPHEUHDFK

DQGRWKHUFODLPVDVWKHSURSRVHGFODVV3ODLQWLIIVHHNVWKHVDPHW\SHRIUHOLHI

         $GHTXDF\

            3ODLQWLIIZLOOIDLUO\DQGDGHTXDWHO\SURWHFWWKHLQWHUHVWVRIWKHSURSRVHGFODVV

3ODLQWLII¶VLQWHUHVWVDUHDOLJQHGZLWKWKHLQWHUHVWVRIWKHSURSRVHGFODVVPHPEHUV3ODLQWLIIVHHNV

GDPDJHVIRU'HIHQGDQWV¶EUHDFKDQGRWKHUDOOHJHGZURQJV3ODLQWLIILVUHSUHVHQWHGE\

H[SHULHQFHGFODVVFRXQVHOZKRDUHSUHSDUHGWRYLJRURXVO\OLWLJDWHWKLVFDVHWKURXJKMXGJPHQWDQG

DSSHDO7KHUHDUHQRFRQIOLFWVRILQWHUHVWEHWZHHQ3ODLQWLIIDQGWKHFODVV

         3UHGRPLQDQFHDQG6XSHULRULW\

            7KHSURVHFXWLRQRIVHSDUDWHDFWLRQVE\LQGLYLGXDOPHPEHUVRIWKHSURSRVHGFODVV
ZRXOGFUHDWHDULVNRILQFRQVLVWHQWRUYDU\LQJDGMXGLFDWLRQZLWKUHVSHFWWRLQGLYLGXDOPHPEHUV
ZKLFKZRXOGHVWDEOLVKLQFRPSDWLEOHVWDQGDUGVIRUWKHSDUWLHVRSSRVLQJWKHFODVV)RUH[DPSOH
LQGLYLGXDODGMXGLFDWLRQZRXOGFUHDWHDULVNWKDWEUHDFKRIWKHVDPHLQVXUDQFHSROLF\LVIRXQGIRU
VRPHSURSRVHGFODVVPHPEHUVEXWQRWRWKHUVRUWKDWEDGIDLWKLVIRXQGIRUVRPHFRYHUDJH
GHFLVLRQVEXWQRWRWKHULGHQWLFDOGHFLVLRQV
            &RPPRQTXHVWLRQVRIODZDQGIDFWSUHGRPLQDWHRYHUDQ\TXHVWLRQVDIIHFWLQJRQO\
LQGLYLGXDOPHPEHUVRIWKHSURSRVHGFODVV7KHVHFRPPRQOHJDODQGIDFWXDOTXHVWLRQVDULVHIURP
FHUWDLQFHQWUDOLVVXHVZKLFKGRQRWYDU\IURPFODVVPHPEHUWRFODVVPHPEHUDQGZKLFKPD\EH
GHWHUPLQHGZLWKRXWUHIHUHQFHWRWKHLQGLYLGXDOFLUFXPVWDQFHVRIDQ\SDUWLFXODUFODVVPHPEHU
)RUH[DPSOHFRUHOLDELOLW\TXHVWLRQVDUHFRPPRQZKHWKHU'HIHQGDQWVEUHDFKHGWKHLUFRQWUDFW
ZLWKFODVVPHPEHUVE\GHQ\LQJFRYHUDJHDQGZKHWKHU'HIHQGDQWVGHQLHGFRYHUDJHLQEDGIDLWK
            $FODVVDFWLRQLVVXSHULRUWRDOORWKHUDYDLODEOHPHWKRGVIRUWKHIDLUDQGHIILFLHQW
DGMXGLFDWLRQRIWKLVOLWLJDWLRQEHFDXVHLQGLYLGXDOOLWLJDWLRQRIHDFKFODLPLVLPSUDFWLFDO,WZRXOG
EHXQGXO\EXUGHQVRPHWROLWLJDWHFODVVPHPEHUV¶LQGLYLGXDOFODLPVLQVHSDUDWHODZVXLWVHYHU\
RQHRIZKLFKZRXOGSUHVHQWWKHLVVXHVSUHVHQWHGLQWKLVODZVXLW



                                                  

    Case 2:20-cv-06345-ES-CLW Document 1-7
            Case MDL No. 2955 Document 1 Filed
                                           Filed05/26/20
                                                 06/16/20 Page
                                                           Page9 9ofof1236PageID: 9



               7KHSURSRVHGFODVVLVUHDGLO\DVFHUWDLQDEOH7KHQXPEHUDQGLGHQWLW\RIFODVV

PHPEHUVFDQEHGHWHUPLQHGZLWKVSHFLILFLW\IURP'HIHQGDQWV¶VDOHVDQGSROLF\KROGHUUHFRUGV

                                                  &ODLPV

                                      &ODLP%UHDFKRIFRQWUDFW

               3ODLQWLIIDOOHJHVWKLVFODLPLQGLYLGXDOO\DQGRQEHKDOIRIWKHSURSRVHGFODVV

               3ODLQWLIILQFRUSRUDWHVWKHDOOHJDWLRQVLQSDUDJUDSKVDERYH

               'HIHQGDQWVHQWHUHGLQWRDFRQWUDFWZLWK3ODLQWLIIDQGHDFKFODVVPHPEHUWR

SURYLGHLQVXUDQFHFRYHUDJHIRUWKHORVVRIVNLVHDVRQSDVVEHQHILWV

               3ODLQWLIIDQGHDFKFODVVPHPEHUKDYHSDLGWKHIXOOSUHPLXPDQGSHUIRUPHGDOO

FRQWUDFWXDOREOLJDWLRQV

               'HIHQGDQWVEUHDFKHGWKHFRQWUDFWE\GHQ\LQJFRYHUDJHIRUWKHORVVRIVHDVRQSDVV

EHQHILWVGXHWR&29,'UHODWHGVWD\DWKRPHRUVKHOWHULQSODFHRUGHUVDQGWKHFORVXUHRI

UHVRUWV

               'HIHQGDQWV¶EUHDFKZDVWKHSUR[LPDWHFDXVHRIDQGDVXEVWDQWLDOIDFWRULQ

FDXVLQJORVVDQGGDPDJHVWR3ODLQWLIIDQGHDFKFODVVPHPEHU

                &ODLP%UHDFKRIWKHLPSOLHGFRYHQDQWRIJRRGIDLWKDQGIDLUGHDOLQJ

               3ODLQWLIIDOOHJHVWKLVFODLPLQGLYLGXDOO\DQGRQEHKDOIRIWKHSURSRVHGFODVV

               3ODLQWLIILQFRUSRUDWHVWKHDOOHJDWLRQVLQSDUDJUDSKVDERYH

               'HIHQGDQWVKDGDQLPSOLHGGXW\RIJRRGIDLWKDQGIDLUGHDOLQJDVVRFLDWHGZLWKWKH

SROLF\

               'HIHQGDQWVEUHDFKHGWKLVGXW\E\XQUHDVRQDEO\DSSO\LQJDQDUURZGHILQLWLRQRI

³TXDUDQWLQH´VRDVWRGHSULYH3ODLQWLIIDQGHDFKFODVVPHPEHURISROLF\EHQHILWV




                                                   

Case 2:20-cv-06345-ES-CLW
        Case MDL No. 2955 Document
                          Document 11-7Filed  05/26/20
                                          Filed 06/16/20Page 1010
                                                          Page  of of
                                                                   1236
                                                                      PageID: 10



            'HIHQGDQWVEUHDFKHGWKLVGXW\E\XQUHDVRQDEO\IDLOLQJWRFRQVLGHUDQGUHFRJQL]H

FRYHUDJHXQGHUWKH³8QLQKDELWDEOH´SURYLVLRQVRDVWRGHSULYH3ODLQWLIIDQGHDFKFODVVPHPEHU

RISROLF\EHQHILWV

            'HIHQGDQWVEUHDFKHGWKLVGXW\E\XQUHDVRQDEO\IDLOLQJWRVHDUFKIRUHYLGHQFHRI

FRYHUDJHVRDVWRGHSULYH3ODLQWLIIDQGHDFKFODVVPHPEHURISROLF\EHQHILWV

            'HIHQGDQWVEUHDFKZDVWKHSUR[LPDWHFDXVHRIDQGDVXEVWDQWLDOIDFWRULQFDXVLQJ

ORVVHVDQGGDPDJHVWR3ODLQWLIIDQGHDFKFODVVPHPEHU

                                          &ODLP%DG)DLWK

            3ODLQWLIIDOOHJHVWKLVFODLPLQGLYLGXDOO\DQGRQEHKDOIRIWKHSURSRVHGFODVV

            3ODLQWLIILQFRUSRUDWHVWKHDOOHJDWLRQVLQSDUDJUDSKVDERYH

            'HIHQGDQWV¶FRYHUDJHGHFLVLRQZDVQRWIDLUO\GHEDWDEOH'HIHQGDQWVHLWKHUNQHZ

WKDWWKH\KDGQRUHDVRQDEOHEDVLVWRGHQ\FRYHUDJHZHUHZLOOIXOO\EOLQGWRWKLVIDFWRUUHFNOHVVO\

GLVUHJDUGHGWKHODFNRIDUHDVRQDEOHEDVLVWRGHQ\FRYHUDJH

            'HIHQGDQWV¶EDGIDLWKZDVWKHSUR[LPDWHFDXVHRIDQGDVXEVWDQWLDOIDFWRULQ

FDXVLQJORVVHVDQGGDPDJHVWR3ODLQWLIIDQGHDFKFODVVPHPEHU

            'HIHQGDQWV¶FRQGXFWZDVZDQWRQO\UHFNOHVVRUPDOLFLRXV'HIHQGDQWVGHQLHG

FODLPVNQRZLQJWKDWWKHFODLPVKRXOGEHFRYHUHG,QWKHDOWHUQDWLYH'HIHQGDQWVUHPDLQHG

ZLOOIXOO\EOLQGWRFRYHUDJH,QWKHDOWHUQDWLYH'HIHQGDQWVUHFNOHVVO\GLVUHJDUGHGDKLJK

SUREDELOLW\WKDWFODLPVZHUHFRYHUHG

                                   &ODLP8QMXVWHQULFKPHQW

            3ODLQWLIIDOOHJHVWKLVFODLPLQGLYLGXDOO\DQGRQEHKDOIRIWKHSURSRVHGFODVV

            3ODLQWLIILQFRUSRUDWHVWKHDOOHJDWLRQVLQSDUDJUDSKV±DERYH




                                                

Case 2:20-cv-06345-ES-CLW
        Case MDL No. 2955 Document
                          Document 11-7Filed  05/26/20
                                          Filed 06/16/20Page 1111
                                                          Page  of of
                                                                   1236
                                                                      PageID: 11



            'HIHQGDQWVUHFHLYHGDEHQHILW SUHPLXPV DW3ODLQWLII¶VDQGHDFKFODVVPHPEHU¶V

H[SHQVH

            ,WZRXOGEHXQMXVWIRU'HIHQGDQWVWRUHWDLQIXOOSUHPLXPVZKLOHZURQJO\GHQ\LQJ

FRYHUDJHXQGHUWKHSROLF\

            ,QDGGLWLRQLWZRXOGXQMXVWIRU'HIHQGDQWVWRUHWDLQIXOOSUHPLXPVJLYHQWKDWVNL

UHVRUWVFORVHGORQJEHIRUHWKHHQGRIWKHVNLVHDVRQUHOLHYLQJ'HIHQGDQWVIURPWKHULVNRI

FRYHULQJDQ\RWKHUFODLPVXQGHUWKHSROLF\ HJWKHORVVRISDVVEHQHILWVGXHWRLQMXU\ 

            'HIHQGDQWVXQMXVWFRQGXFWZDVWKHSUR[LPDWHFDXVHRIDQGDVXEVWDQWLDOIDFWRULQ

FDXVLQJORVVHVDQGGDPDJHVWR3ODLQWLIIDQGHDFKFODVVPHPEHU

                                           -XU\'HPDQG

       3ODLQWLIIVGHPDQGDMXU\WULDORQDOOLVVXHVVRWULDEOH

                                          3UD\HUIRU5HOLHI
       3ODLQWLIIVHHNVWKHIROORZLQJUHOLHIIRUKLPVHOIDQGIRUWKHSURSRVHGFODVV

            D  $QRUGHUFHUWLI\LQJWKHDVVHUWHGFODLPVRULVVXHVUDLVHGDVDFODVVDFWLRQ

            E  $QRUGHUGHFODULQJWKDWFODVVPHPEHUVDUHFRYHUHGIRUWKHORVVRIWKHLUVNLSDVVHV

            F  $QLQMXQFWLRQUHTXLULQJ'HIHQGDQWVWRLQIRUPFODVVPHPEHUVWKDWWKH\DUHFRYHUHG
                IRUWKHORVVRIWKHLUVNLSDVVHV

            G  $MXGJPHQWLQIDYRURI3ODLQWLIIDQGWKHSURSRVHGFODVV

            H  &RPSHQVDWRU\GDPDJHV

            I  3XQLWLYHGDPDJHV

            J  5HVWLWXWLRQ

            K  5HVFLVVLRQ

            L  'LVJRUJHPHQWDQGRWKHUMXVWHTXLWDEOHUHOLHI

            M  3UHDQGSRVWMXGJPHQWLQWHUHVW

            N  5HDVRQDEOHDWWRUQH\V¶IHHVDQGFRVWV
                                                

Case 2:20-cv-06345-ES-CLW
        Case MDL No. 2955 Document
                          Document 11-7Filed  05/26/20
                                          Filed 06/16/20Page 1212
                                                          Page  of of
                                                                   1236
                                                                      PageID: 12



          O  $Q\DGGLWLRQDOUHOLHIWKDWWKH&RXUWGHHPVUHDVRQDEOHDQGMXVW

'DWHG0D\                     5HVSHFWIXOO\VXEPLWWHG

                                            %85625 ),6+(53$
                                    
                                            %\/s/ Andrew Obergfell 
                                                        $QGUHZ2EHUJIHOO

                                            $QGUHZ2EHUJIHOO
                                            6HYHQWK$YHQXH
                                            1HZ<RUN1<
                                            7HOHSKRQH  
                                            )DFVLPLOH  
                                            (PDLODREHUJIHOO#EXUVRUFRP
                                            
                                            %85625 ),6+(53$
                                            <HUHPH\.ULYRVKH\ pro hac vice IRUWKFRPLQJ 
                                            1RUWK&DOLIRUQLD%OYG6XLWH
                                            :DOQXW&UHHN&$
                                            7HOHSKRQH  
                                            )DFVLPLOH  
                                            (0DLO\NULYRVKH\#EXUVRUFRP
                                            
                                            '29(/ /81(5//3
                                            -RQDV-DFREVRQ pro hac vice IRUWKFRPLQJ 
                                            6DQWD0RQLFD%OYG6XLWH
                                            6DQWD0RQLFD&$
                                            7HOHSKRQH  
                                            )D[
                                            (PDLOMRQDV#GRYHOFRP
                                                   
                                            Counsel for Plaintiff




                                            

Case 2:20-cv-06345-ES-CLW
         Case MDL No. 2955 Document
                           Document1-1
                                    1-7 Filed
                                        Filed05/26/20
                                              06/16/20 Page
                                                       Page113
                                                             ofof
                                                               1636
                                                                  PageID: 13




                        Exhibit A
       Case 2:20-cv-06345-ES-CLW
                Case MDL No. 2955 Document
                                  Document1-1
                                           1-7 Filed
                                               Filed05/26/20
                                                     06/16/20 Page
                                                              Page214
                                                                    ofof
                                                                      1636
                                                                         PageID: 14




                                                 SKI PASS PRESERVER

                                                   Underwritten By:
                                              Arch Insurance Company
                                          Administrative Office: 300 Plaza Three
                                                 Jersey City, NJ 07311

                                                     Administered By:
                                                Red Sky Travel Insurance
                                               c/o Arch Insurance Company
                                                    Executive Plaza IV
                                             11350 McCormick Rd., Suite 102
                                                  Hunt Valley, MD 21031
                                                  Phone: 1-866-889-7409
                                                   Fax: 1-443-279-2901
                                            Email: redsky@archinsurance.com
                                    Office Hours: Monday-Friday, 8:30am – 5pm EST

                                      INDIVIDUAL TRAVEL PROTECTION POLICY

This policy describes the travel insurance benefits underwritten by Arch Insurance Company, herein referred to as the
“Company” or as “We”, “Us” and “Our”. Please refer to the Schedule of Benefits shown on the Schedule of Benefits, which
provides the Insured, also referred to as “You” or “Your”, with specific information about the program You purchased.

If You are not satisfied for any reason, You may return Your policy to Us within 14 days after receipt. Your premium will be
refunded, provided You have not already departed on the Trip or filed a claim. When so returned, all coverages under the
policy are void from the beginning.

                                                 TABLE OF CONTENTS

SCHEDULE OF BENEFITS
SECTION I - COVERAGES
SECTION II - DEFINITIONS
SECTION III - POLICY LIMITATIONS AND EXCLUSIONS
SECTION IV - COVERAGE PROVISIONS
SECTION V - CLAIMS PROVISIONS
SECTION VI - GENERAL PROVISIONS

              IN WITNESS WHEREOF, The Company has caused this policy to be executed and attested.




           ____________________________________                     ____________________________________

                            John Mentz                                             Patrick Nails
                             President                                             Secretary
05 LTP0041 00 06 13                                                                                Page 1 of 7
          Case 2:20-cv-06345-ES-CLW
                   Case MDL No. 2955 Document
                                     Document1-1
                                              1-7 Filed
                                                  Filed05/26/20
                                                        06/16/20 Page
                                                                 Page315
                                                                       ofof
                                                                         1636
                                                                            PageID: 15
                                                               SCHEDULE OF BENEFITS

Benefits                                                                                                                       Maximum Benefit Amount

Season Pass Cancellation ........................................................................................................................... Season Pass Cost
Season Pass Interruption ............................................................................................................. Pro-rated Season Pass Cost




05 LTP0041 00 06 13                                                                                                            Page 2 of 7
        Case 2:20-cv-06345-ES-CLW
                 Case MDL No. 2955 Document
                                   Document1-1
                                            1-7 Filed
                                                Filed05/26/20
                                                      06/16/20 Page
                                                               Page416
                                                                     ofof
                                                                       1636
                                                                          PageID: 16
                                                 SECTION I – COVERAGES

No benefit will duplicate any other benefit or coverage provided under this policy. Should there be a duplication of coverage or
benefits, then We will pay the benefit providing the largest amount of coverage.

SEASON PASS CANCELLATION
We will reimburse You, up to the Maximum Benefit Amount shown in the Schedule of Benefits, for the cost of the Covered
Season Pass, less any refunds received, which You purchased for the Season Pass Coverage Period, when You cancel
the Season Pass prior to the start of the Season Pass Coverage Period for one of the following Unforeseen reasons:

1. Your or a Family Member’s death, that occurs before the Season Pass Coverage Period;
2. Your or a Family Member’s, covered Sickness or Injury, that: a) occurs before the Season Pass Coverage Period; b)
   requires Medical Treatment at the time of cancellation; and c) as certified by a Physician, results in medical restrictions so
   disabling as to cause the Season Pass to be cancelled; or
3. for Other Covered Events;
provided that any such covered Unforeseen reason occur while coverage is in effect for You.

SEASON PASS INTERRUPTION
We will reimburse You, up to the Maximum Benefit Amount shown in the Schedule of Benefits, for the pro-rated cost of the
remaining portion of the Covered Season Pass purchased, less any refunds received, which You purchased for the
Season Pass Coverage Period, when You cancel the Season Pass for one of the following Unforeseen reasons:

1. Your or a Family Member’s death, which occurs during the Season Pass Period;
2. Your or a Family Member’s, covered Sickness or Injury which: a) occurs during the Season Pass Coverage Period, b)
   requires Medical Treatment at the time of interruption; and c) as certified by a Physician, results in medical restrictions so
   disabling as to prevent Your continued use of the Season Pass; or
3. for Other Covered Events;

provided that any such covered Unforeseen reason occurs while coverage is in effect for You.

Reimbursement will be calculated based on the first day of the Season Pass Coverage Period, regardless of the actual
date the Season Pass was purchased.

SPECIAL CONDITIONS: You must advise the Travel Supplier and Red Sky Travel Insurance as soon as possible in the
event of a claim. We will not pay benefits for any additional charges incurred that would not have been charged had You
notified the Travel Supplier and Red Sky Travel Insurance as soon as reasonably possible.
In no event shall the amount reimbursed for Season Pass Cancellation and Season Pass Interruption exceed the lesser of
the amount You prepaid for the Season Pass or the Maximum Benefit Amount shown in the Schedule of Benefits.

“Other Covered Events” means:
a. You being hijacked, quarantined, required to serve on a jury (notice of jury duty must be received after Your Effective
   Date), served with a court order to appear as a witness in a legal action in which You are not a party (except law
   enforcement officers);
b. Your primary place of residence or destination is made Uninhabitable and remains Uninhabitable during the Season Pass
   Coverage Period, by fire, flood, or other Natural Disaster, vandalism, or burglary of Your principal place of residence;
c.   Your transfer of employment of 100 miles or more by the employer with whom You or Your are employed on Your Effective
     Date which requires Your principal residence to be relocated;
d. You who are military, police or fire personnel being called into emergency service to provide aid or relief;
e. Your involuntary employment termination or layoff which occurs 30 days or more after Your Effective Date.
   Employment must have been with the same employer for at least 1 continuous year;
f.   revocation of Your previously granted military leave or re-assignment. Official written notice of the revocation or re-
     assignment by a supervisor or commanding officer of the appropriate branch of service will be required;
g. Your pregnancy, provided the pregnancy occurs after Your Effective Date for Season Pass Cancellation, as verified by
   medical records; and
h. You are attending the childbirth of Your Family Member, provided the pregnancy occurs after Your Effective Date for
   Season Pass Cancellation, as verified by medical records.

05 LTP0041 00 06 13                                                                                Page 3 of 7
        Case 2:20-cv-06345-ES-CLW
                 Case MDL No. 2955 Document
                                   Document1-1
                                            1-7 Filed
                                                Filed05/26/20
                                                      06/16/20 Page
                                                               Page517
                                                                     ofof
                                                                       1636
                                                                          PageID: 17

                                                  SECTION II – DEFINITIONS
“Accident” means a sudden, unexpected, unusual, specific event that occurs at an identifiable time and place, and shall
also include exposure resulting from a mishap Skiing.

“Bankruptcy or Default” means the total cessation of operations due to financial insolvency, with or without the filing of a
bankruptcy.

“Caregiver” means an individual employed for the purpose of providing assistance with activities of daily living to You or to
Your Family Member who has a physical or mental impairment. The Caregiver must be employed by You or Your Family
Member. A Caregiver is not a babysitter; childcare service, facility or provider; or a person employed by any service, provider or
facility to supply assisted living or skilled nursing personnel.
“Child Caregiver” means an individual providing basic childcare service needs for Your minor children under the age of 18
while You are Skiing with a Covered Season Pass without the minor children. The arrangement of being the Child Caregiver
while You are Skiing with a Covered Season Pass must be made 30 or more days prior to the Season Pass Coverage Period.

“Domestic Partner” means an opposite or same-sex partner who is at least eighteen (18) years of age and has met all
the following requirements for at least 6 months:

    1) Resides with You;
    2) Shares financial assets and obligations with You;
    3) Is not related by blood to You to a degree of closeness that would prohibit a legal marriage;
    4) Neither You nor Your Domestic Partner is married to anyone else, or has any other Domestic Partner.
“Effective Date” means the date and time Your coverage begins, as indicated in Section IV - Coverage Provisions, When
Coverage Begins and Ends.

“Family Member” means any of the following: Your legal spouse (or common-law spouse where legal), legal guardian or
ward, son or daughter (adopted, foster, step or in-law), brother or sister (includes step or in-law), parent (includes step or in-
law), grandparent (includes in-law), grandchild, aunt, uncle, niece or nephew, Domestic Partner, Caregiver, or Child
Caregiver.
“Hospitalized” means admitted to a hospital for a period of at least 24 hours or where the patient is charged by the
hospital for a minimum of one day of inpatient charges.

“Injury” means bodily harm caused by an Accident that: 1) occurs while Your coverage is in effect under the policy and 2)
requires examination and treatment by a Physician. The Injury must be the direct cause of loss and must be independent of all
other causes and must not be caused by, or result from, Sickness.

“Insured” means the person named on the Schedule of Benefits or Confirmation of Benefits that: is scheduled to Ski
during the Season Pass Coverage Period, provided the required premium has been paid. Insured also means “You” and
“Your”.

“Maximum Benefit Amount” means the maximum amount payable for coverage provided to You as shown in the
Schedule of Benefits.

“Medical Treatment” means examination and treatment by a Physician.

“Natural Disaster” means earthquake, flood, fire, hurricane, blizzard, avalanche, tornado, tsunami, volcanic eruption, or
landslide that is due to natural causes.

“Physician” means a person licensed as a medical doctor in the jurisdiction where the services are rendered or a
Christian Science Practitioner who is: (a) other than You or a Family Member; and (b) practicing within the scope of his or
her license.

“Pre-Existing Condition” means an illness, disease, or other condition during the 60 day period immediately prior to the
Effective Date of Your coverage for which You or Family Member: 1) received or received a recommendation for a test,
examination, or medical treatment; or 2) took or received a prescription for drugs or medicine. Item (2) of this definition does not
apply to a condition which is treated or controlled solely through the taking of prescription drugs or medicine and remains


05 LTP0041 00 06 13                                                                                  Page 4 of 7
        Case 2:20-cv-06345-ES-CLW
                 Case MDL No. 2955 Document
                                   Document1-1
                                            1-7 Filed
                                                Filed05/26/20
                                                      06/16/20 Page
                                                               Page618
                                                                     ofof
                                                                       1636
                                                                          PageID: 18
treated or controlled without any adjustment or change in the required prescription throughout the 60 day period before Your
coverage is effective under this policy.

“Season Pass” or “Covered Season Pass” means Your Trails access pass to Ski for multiple days which you have
purchased, and for which Season Pass Cancellation coverage or Season Pass Interruption coverage has been elected
and premium paid.

“Season Pass Coverage Period” means the period of time for which Season Pass Cancellation or Season Pass
Interruption coverage is elected and the premium paid and for which a Season Pass has been purchased.
“Sickness” means an illness or disease of the body that: 1) requires examination and treatment by a Physician, and 2)
commences while Your coverage is in effect. An illness or disease of the body that first manifests itself and then worsens or
becomes acute prior to the Effective Date of Your coverage is not a Sickness as defined herein and is not covered by the policy.

“Ski” or “Skiing” means winter recreation of snow skiing or snowboarding on Trails which are only accessed by a
prepaid use ticket for lifts and/or use or admission, but does not include cross country skiing, back country skiing, heli-
skiing, extreme skiing, snowcat skiing, ski-jumping, off-piste skiing, tubing, luging, half-pipes, terrain parks, or other snow
play activities either on or off Trails.

“Trails” means named skier paths designated for downhill travel as shown on a ski resort trail map using the international
difficulty rating, not including connecting paths or cross-overs between downhill trails, trails that are outside the
established marked and patrolled boundaries of a ski resort, or areas designated as unsafe or closed by ski resort
management for avalanche control work.

“Travel Supplier” means any entity or organization that coordinates or supplies the Season Pass for You.

"Unforeseen" means not anticipated or expected and occurring after Your purchase of the Season Pass Cancellation
and the Season Pass Interruption coverage.

“Uninhabitable” means: (1) the building structure itself is unstable and there is a risk of collapse in whole or in part; (2) there is
exterior or structural damage allowing elemental intrusion, such as rain, wind, hail or flood; (3) immediate safety hazards have
yet to be cleared; or (4) the property is without electricity, gas, sewer service or water or under an order of mandatory
evacuation by local government authorities.

                                  SECTION III - POLICY LIMITATIONS AND EXCLUSIONS
Benefits are not payable for any loss due to, arising or resulting from:
1. due to a Pre-Existing Condition;
2. suicide, attempted suicide or any intentionally self-inflicted injury of You, or Family Member;
3. war, invasion, acts of foreign enemies, hostilities between nations (whether declared or undeclared), or civil war;
4. participating as a professional in a stunt, athletic or sporting event or competition;
5. normal pregnancy (except complications of pregnancy) and/or resulting childbirth, except as otherwise covered under
   Cancellation or Interruption, or voluntarily induced abortion;
6. any non-emergent treatment or surgery, or any Elective Treatment and Procedures;
7. a mental, or nervous or psychological disorder unless Hospitalized for that condition while the policy is in effect for You; or
8. Bankruptcy or Default or failure to supply services by a Travel Supplier.

                                           SECTION IV - COVERAGE PROVISIONS
Who Is Eligible For Coverage
A person who has purchased the Covered Season Pass during the Season Pass Coverage Period.

When Coverage Begins and Ends

When Coverage Begins:
Season Pass Cancellation Coverage begins when the coverage is elected and the required premium for the Season
Pass Coverage Period is received by the Travel Supplier or Arch Insurance Company.
This is Your “Effective Date” and time for Season Pass Cancellation.

05 LTP0041 00 06 13                                                                                    Page 5 of 7
       Case 2:20-cv-06345-ES-CLW
                Case MDL No. 2955 Document
                                  Document1-1
                                           1-7 Filed
                                               Filed05/26/20
                                                     06/16/20 Page
                                                              Page719
                                                                    ofof
                                                                      1636
                                                                         PageID: 19

Season Pass Interruption: Coverage begins at the start of the Season Pass Coverage Period. This is Your “Effective Date”
and time for Season Pass Interruption.

When Coverage Ends:
Season Pass Cancellation: Your coverage automatically ends on the earlier of 1) the start of the Season Pass Coverage
Period; or 2) the date and time You cancel the Season Pass prior to the start of the Season Pass Coverage Period.
Season Pass Interruption: Your coverage automatically ends on the earlier of 1) the end of the Season Pass Coverage
Period; or 2) the date and time You cancel the Season Pass.
Termination of Season Pass Cancellation and Season Pass Interruption coverage will not affect a claim for loss that occurs
after premium has been paid.

                                           SECTION V - CLAIMS PROVISIONS
Your duties in event of a loss:

Immediately, or as soon as possible, call Your Travel Supplier and Red Sky Travel Insurance (see Where to Report a
Claim) to report Your cancellation or interruption to avoid non-covered charges due to late reporting.

If You are prevented from using the Covered Season Pass as scheduled or must interrupt the Season Pass Coverage
Period due to Sickness or Injury, You should obtain medical care immediately. We require a certification by the treating
Physician at the time of Sickness or Injury that medically imposed restrictions prevented Your use or continued use of the
Covered Season Pass.

Where to Report a Claim:

Phone: 866-889-7409
Email: redsky@archinsurance.com
Mail: Red Sky Travel Insurance c/o Arch Insurance Company
Executive Plaza IV
11350 McCormick Rd., Suite 102
Hunt Valley, MD 21031
Notice of Claim: Notice of claim must be reported to Us within 30 days after a loss occurs or as soon as is reasonably
possible. You or someone on Your behalf may give the notice. The notice should be given to Us or Our designated
representative and should include sufficient information to identify You.

Claim Forms: When notice of claim is received by Us or Our designated representative, Red Sky Travel Insurance forms
for filing proof of loss will be furnished. If these forms are not sent within 15 days, the proof of loss requirements can be
met by You sending Us a written statement of what happened. This statement must be received within the time given for
filing proof of loss.

Obtain claim forms from Red Sky Travel Insurance or at trippreserver.com which will provide all the details for filing Your
claim appropriately. Please read the instructions carefully. The instructions will direct You toward filing all the correct,
necessary documentation and following the appropriate procedures in order to have Your claim settled as quickly as
possible.

Proof of Loss: Proof of loss must be provided within 90 days after the date of the loss or as soon as is reasonably
possible. Proof must, however, be furnished no later than 12 months from the time it is otherwise required, except in the
absence of legal capacity.

Payment of Claims: All benefits will be paid directly to You, unless otherwise directed. Any accrued benefits unpaid at Your
death will be paid to Your estate. If You have assigned Your benefits, we will honor the assignment if a signed copy has been
filed with us. We are not responsible for the validity of any assignment.

                                          SECTION VI - GENERAL PROVISIONS
Legal Actions: No legal action for a claim can be brought against Us until 60 days after We receive proof of loss. No
legal action for a claim can be brought against Us more than 3 years after the time required for giving proof of loss. This 3
year time period is extended from the date proof of loss is filed and the date the claim is denied in whole or in part.


05 LTP0041 00 06 13                                                                             Page 6 of 7
       Case 2:20-cv-06345-ES-CLW
                Case MDL No. 2955 Document
                                  Document1-1
                                           1-7 Filed
                                               Filed05/26/20
                                                     06/16/20 Page
                                                              Page820
                                                                    ofof
                                                                      1636
                                                                         PageID: 20
Concealment and Misrepresentation: The entire coverage will be void, if before, during or after a loss, any material fact
or circumstance relating to this insurance has been concealed or misrepresented.
Other Insurance with Us: You may be covered under only one travel insurance policy with Us while You are Skiing
under a Covered Season Pass. If You are covered under more than one such policy, You may select the coverage that is
to remain in effect. In the event of death, the selection will be made by Your beneficiary or estate. Premiums paid (less
claims paid) will be refunded for the duplicate coverage that does not remain in effect.
Reductions in the Amount of Insurance: The applicable benefit amount will be reduced by the amount of benefits, if
any, previously paid for any loss or damage under this coverage while You are Skiing under a Covered Season Pass.




05 LTP0041 00 06 13                                                                          Page 7 of 7
         Case 2:20-cv-06345-ES-CLW
                  Case MDL No. 2955 Document
                                    Document1-1
                                             1-7 Filed
                                                 Filed05/26/20
                                                       06/16/20 Page
                                                                Page921
                                                                      ofof
                                                                        1636
                                                                           PageID: 21
                                                Proof of Loss: Proof of loss must be            been     intentionally     concealed      or
                                                provided within 90 days after the date of       misrepresented.
                                                the loss or as soon as is reasonably
                                                possible. Failure to furnish such proof         District of Columbia Residents
                                                within the time required shall not invalidate   Form #: 05 LTP0041 09 07 13
                                                nor reduce any claim if it was not
          State Exceptions for                  reasonably possible to give proof within        Under Section II – Definitions, Domestic
        Ski Pass Preserver Policy               such time, provided such proof is furnished     Partner is deleted and replaced as follows:
                                                as soon as reasonably possible and in no
Alabama Residents                               event, except in the absence of legal           “Domestic Partner” means an opposite
Form #: 05 LTP0041 01 11 13                     capacity, later than one year from the time     or same-sex partner who is at least
                                                proof is otherwise required.                    eighteen (18) years of age and is
Under Section VI – General Provisions,                                                          registered with a state or local registry. If
Legal Actions is deleted and replaced as        Under Section V – Claims Provisions,            not registered, all the following
follows:                                        the following will appear as the 1st            requirements for at least 6 months:
                                                paragraph in the Payment of Claims              1. Resides with You;
Legal Actions: The time period by which         provision:                                      2. Shares financial assets              and
a legal action relating to this policy must                                                          obligations with You;
be filed is governed by Alabama law.            Benefits payable under this policy will be      3. Is not related by blood to You to a
                                                paid immediately upon receipt of due                 degree of closeness that would prohibit
Arkansas Residents                              written proof of loss.                               a legal marriage;
Form #: 05 LTP0041 04 10 13                                                                     4. Neither You nor Your Domestic
                                                Under Section V – Claims Provisions,                 Partner is married to anyone else, or
Under Section VI – General Provisions,          the following will appear as the last                has any other Domestic Partner.
Legal Actions is deleted and replaced as        paragraph in the Payment of Claims
follows:                                        provision:                                      Under Section II – Definitions, Medically
                                                                                                Necessary is deleted and replaced as
Legal Actions: No legal action for a claim      Unless the Insured makes an irrevocable         follows:
can be brought against Us until 60 days         designation of beneficiary, the right to
after We receive proof of loss. No legal        change of beneficiary is reserved to the        “Medically Necessary” means a service
action for a claim can be brought against       Insured and the consent of the beneficiary      which is appropriate and consistent with
Us more than 5 years after the time             or beneficiaries shall not be requisite to      the treatment of the condition in
required for giving proof of loss. This 5       surrender or assignment of this policy or to    accordance with accepted standards of
year time period is extended from the date      any change of beneficiary or beneficiaries,     community practice. The fact that a
proof of loss is filed and the date the claim   or to any other changes in this policy.         Physician may prescribe, authorize, or
is denied in whole or in part.                                                                  direct a service does not of itself make it
                                                Under Section VI – General Provisions,          Medically Necessary or covered by the
California Residents                            the following will appear as the 1st            policy.
Form #: 05 LTP0041 05 04 14                     provision:
                                                                                                Georgia Residents
Under Section II - Definitions, the             Entire Contract, Changes: This policy,          Form #: 05 LTP0041 11 06 13
following definitions are deleted and           including the Schedule of Benefits or
replaced as follows:                            Confirmation of Benefits, endorsements          Under Section I – Coverages, the following
                                                and attached papers, if any, constitute the     “Other Covered Event” is deleted and
"Domestic Partner" means an opposite or         entire contract of insurance. No change in      replaced as follows:
same-sex partner who is at least eighteen       this policy shall be valid until approved by
(18) years of age and qualifies as a            an executive officer of the Company and         d. You who are military, police or fire
Domestic Partner under state law.               unless such approval be endorsed hereon         personnel and purchased coverage at the
                                                or attached hereto. No agent has authority      time the Payments or Deposits were made
"Injury" means bodily harm caused by an         to change this policy or to waive any of its
                                                                                                for the Trip, are called into emergency
Accident that: 1) occurs while Your             provisions.
coverage is in effect under the policy; and                                                     service to provide aid or relief;
2) requires examination and treatment by        Under SECTION VI – General
a Physician. The Injury must be the             Provisions, the Concealment and                 Under Section VI – General Provisions,
proximate cause of loss and must not be         Misrepresentation provision is deleted          Concealment and Misrepresentation is
caused by, or result from, Sickness.            and replaced as follows:                        deleted and replaced as follows:

Under Section V - Claims Provisions,            Concealment and Misrepresentation:              Concealment and Misrepresentation:
the Proof of Loss provision is deleted and      The entire coverage will be void, if before,    The entire coverage will be cancelled, if
replaced as follows:                            during or after a loss, any material fact or    before, during or after a loss, any material
                                                circumstance relating to this insurance has     fact or circumstance relating to this
Page 1 of 8                                                                                                Edition 5/16
        Case 2:20-cv-06345-ES-CLW
                  Case MDL No. 2955 Document
                                     Document1-1
                                              1-7 Filed
                                                   Filed05/26/20
                                                         06/16/20 Page
                                                                   Page10
                                                                        22ofof16
                                                                               36PageID: 22
insurance has       been    concealed     or
misrepresented.                                 2. suicide, attempted suicide or any               Time Limit on Certain Defenses: After
                                                intentionally self-inflicted injury of You, a      two years from the date of issue of this
Illinois Residents                              Traveling Companion, Family Member or              policy no misstatements, except fraudulent
Form #: 05 LTP0041 14 10 13                     Business Partner booked to travel with             misstatements, made by the applicant in
                                                You, while sane or insane;                         the application for such policy shall be
Under Section II – Definitions, Ski             4. participating as a professional in a stunt,     used to void the policy or to deny a claim
Equipment is deleted in its entirety:           athletic or sporting event or competition;         for loss incurred or disability commencing
                                                                                                   after the expiration of such two year
“Ski Equipment” means skis, ski poles, ski      Under Section III, Policy Limitations and          period.
bindings, ski boots,        snowboards,         Exclusions, the following exclusions are
snowboard bindings, snowboard boots,            revised to appear as follows:                      Change of Beneficiary: You have the
snowblades and any other recognized snow                                                           right to change Your beneficiary and the
sports equipment.                               3. war (whether declared or undeclared),           consent of the beneficiary or beneficiaries
                                                acts of foreign enemies, hostilities between       shall not be requisite to surrender or
Under Section II – Definitions, Family          nations not including a Terrorist Incident, or     assignment of this policy or to any change
Member is deleted and replaced as               civil war;                                         of beneficiary or beneficiaries, or to any
follows:                                                                                           other changes in this policy.
                                                Under Section V, Claims Provisions, the
“Family Member” means any of the                following provision is added:                      Civil Union: Parties to a civil union are
following: Your or Your Traveling                                                                  entitled to the same legal obligations,
Companion’s legal spouse (or common-            Time of Payment of Claims: All claims              responsibilities, protections and benefits
law or civil union spouse where legal),         and indemnities payable under the terms            that are afforded or recognized by the laws
legal guardian or ward, son or daughter         of a policy of accident and health                 of Illinois to spouses.
(adopted, foster, step, in-law or civil         insurance shall be paid within 30 days
union), brother or sister (includes step or     following receipt of due proof of loss.            Kansas Residents
in-law), parent (includes step or in-law),      Failure to pay within such period shall            Form #: 05 LTP0041 17 12 13
grandparent (includes in-law), grandchild,      entitle the insured to interest at the rate of
aunt, uncle, niece or nephew, Domestic          9 percent per annum from the 30th day              The following disclaimer has been added to
Partner, Caregiver, or Child Caregiver.         after receipt of such proof of loss to the         page 1 the policy:
                                                date of late payment, provided that interest
Under Section II – Definitions, Injury is       amounting to less than one dollar need not               THIS IS A LIMITED POLICY.
deleted and replaced as follows:                be paid.                                               PLEASE READ IT CAREFULLY
                                                                                                    THIS POLICY DOES NOT COVER PRE-
“Injury” means bodily harm caused by an         Under Section VI, General Provisions,                     EXISTING CONDITIONS
Accident that: 1) occurs while Your             Legal Actions is deleted and replaced as                UNLESS THE PRE-EXISTING
coverage is in effect under the policy; and     follows:                                            CONDITIONS WAIVER IS APPLICABLE
2) requires examination and treatment by
a Physician. The Injury must be the direct      Legal Actions: No legal action for a claim         The “Free Look Period” shown on page 1
cause of loss and must be independent of        can be brought against Us until 60 days            is deleted and replaced as follows:
disease or bodily infirmity.                    after We receive proof of loss. No legal
                                                action for a claim can be brought against          If You are not satisfied for any reason,
Under Section II – Definitions,                 Us more than 3 years after the time                You may return Your policy to Us within
Uninhabitable is deleted and replaced as        required for giving proof of loss. This 3          14 days after receipt. Your premium will
follows:                                        year time period is extended from the date         be refunded, provided You have not
                                                proof of loss is filed and the date the whole      already departed on the Trip or filed a
“Uninhabitable” means: (1) the building         claim or any part of the claim is denied.          claim. When so returned, all coverages
structure or any part of the building                                                              under the policy are void from the
structure is unstable and there is a risk of    Under Section VI, General Provisions,              beginning.
collapse; (2) there is exterior or structural   Concealment and Misrepresentation is
damage allowing elemental intrusion, such       deleted and replaced as follows:                   Under Section II – Definitions, the definition
as rain, wind, hail or flood; (3) immediate                                                        of “Domestic Partner” and any references
safety hazards have yet to be cleared; or       Concealment             and        Intentional     contained in the policy are deleted in its
(4) the property is without electricity, gas,   Misrepresentation: The entire coverage             entirety.
sewer service or water or under an order        will be void, if before, during or after a loss,
of mandatory evacuation by local                any material fact or circumstance relating         The following provision has been added
government authorities.                         to this insurance has been concealed or            after Section IV – Coverage Provisions,
                                                intentionally misrepresented.                      When Coverage Ends:
Under Section III, Policy Limitations and
Exclusions, the following exclusions are        Under Section VI, General Provisions,
deleted in their entirety:                      the following provisions must be added:

Page 2 of 8                                                                                                   Edition 5/16
         Case 2:20-cv-06345-ES-CLW
                   Case MDL No. 2955 Document
                                      Document1-1
                                               1-7 Filed
                                                    Filed05/26/20
                                                          06/16/20 Page
                                                                    Page11
                                                                         23ofof16
                                                                                36PageID: 23
Cancellation by Insured: You may cancel             entitled to the payment. Any payment made       the loss or as soon as is reasonably
this policy at any time by written notice           in good faith shall fully discharge Us to any   possible.      Proof must, however, be
delivered or mailed to Us, effective upon           party to the extent of such payment.            furnished no later than 12 months from the
receipt of such notice or on such later date                                                        time it is otherwise required, except in the
as may be specified in such notice. In the          Under Section VI – General Provisions,          absence of legal capacity. For losses that
event of cancellation or death of the               Legal Actions is deleted and replaced as        arise due to a catastrophic event for which
                                                    follows:
insured, We will promptly return the                                                                a state of disaster or emergency was
unearned portion of any premium paid on             Legal Actions: No legal action for a claim      declared pursuant to law by civil officials,
a short rate basis. Cancellation will be            can be brought against Us until 60 days         the time limit for submission of proof of
without prejudice to any claim originating          after We receive proof of loss. No legal        loss is 180 days after the date of the loss.
prior to the effective date of the                  action for a claim can be brought against
cancellation.                                                                                       Under Section V – Claims Provisions,
                                                    Us more than 5 years after the time
                                                                                                    Payment of Claims the following
                                                    required for giving proof of loss. This 5       provision has been added:
Under Section V – Claims Provisions,
                                                    year time period is extended from the date
Payment of Claims is deleted and
replaced as follows:                                proof of loss is filed and the date the claim   We will pay the claim within 30 days after
                                                    is denied in whole or in part.                  receipt of acceptable proof of loss.
Payment of Claims: We, or Our
designated representative, will pay the             Under Section VI – General Provisions,          Under Section VI – General Provisions,
claim immediately upon receipt of due               Concealment and Misrepresentation is            Concealment and Misrepresentation is
                                                    deleted and replaced as follows:                deleted and replaced as follows:
written acceptable proof of loss. Benefits
for Loss of life will be paid to Your               Concealment and Misrepresentation:              Concealment and Misrepresentation:
designated beneficiary. If a beneficiary is         The entire coverage will be void, if before,    The entire coverage will be void, if before,
not otherwise designated by You, benefits           during or after a loss, any material fact or    during or after a loss, any material fact or
for Loss of life will be paid to the first of the   circumstance relating to this insurance has     circumstance relating to this insurance has
following         surviving         preference      been concealed or misrepresented. For           been       intentionally     concealed    or
beneficiaries:                                      the purposes of this provision, fraud           misrepresented.              Fraud        or
                                                    means knowingly and with intent to              misrepresentation with the intent to
a)   Your spouse;
                                                    defraud, You present, cause to be               deceive after coverage is in force is
b)   Your child or children jointly;
c)   Your parents jointly if both are living        presented or prepare with knowledge or          grounds for cancellation and grounds to
     or the surviving parent if only one            believe to an insurer, purported insurer,       deny coverage for benefits related to such
     survives;                                      broker or any agent thereof, any written        fraud, concealment or misrepresentation.
d)   Your brothers and sisters jointly; or          statement as part of, or in support of, an      Coverage for other benefits will continue
e)   Your estate.                                   application for the issuance of, or the         until the cancellation is effective.
                                                    rating of an insurance policy, or a claim for
All other benefits will be paid directly to You,
                                                    payment or other benefit pursuant to an         Maine Residents
unless otherwise directed. Any accrued                                                              Form #: 05 LTP0041 20 11 13
                                                    insurance policy which You know to
benefits unpaid at Your death will be paid to                                                       The “Free Look Period” shown on page 1
                                                    contain materially false information
Your estate. If You have assigned Your                                                              is deleted and replaced as follows:
                                                    concerning any fact material thereto; or
benefits, we will honor the assignment if a
                                                    You conceal, for the purpose of                 If You are not satisfied for any reason, You
signed copy has been filed with us. We are
                                                    misleading, information concerning any          may return Your policy to Red Sky Travel
not responsible for the validity of any
                                                    fact material thereto.                          Insurance within 14 days after receipt. Your
assignment.                                                                                         premium will be refunded, provided You have
                                                    Louisiana Residents                             not already departed on the Trip or filed a
All or a portion of all benefits provided by the                                                    claim. When so returned, all coverages
                                                    Form #: 05 LTP0041 19 11 13
policy may, at Our option, be paid directly to                                                      under the policy are cancelled from the
the provider of the service(s) to You. All          Under Section II – Definitions, “Domestic       beginning.
benefits not paid to the provider will be paid      Partner” is deleted in its entirety.
to You.                                                                                             Under Section VI – General Provisions,
                                                    Under Section V – Claims Provisions,            Legal Actions is deleted and replaced as
If any benefit is payable to: (a) an Insured        Proof of Loss is deleted and replaced as        follows:
who is a minor or otherwise not able to give a      follows:
                                                                                                    Legal Actions: No legal action for a claim
valid release; or (b) Your estate, We may pay
                                                    Proof of Loss: Proof of loss must be            can be brought against Us until 60 days
any amount due under the policy to Your                                                             after We receive proof of loss. No legal
beneficiary or any relative whom We find            provided within 90 days after the date of
                                                                                                    action for a claim can be brought against
Page 3 of 8                                                                                                     Edition 5/16
        Case 2:20-cv-06345-ES-CLW
                  Case MDL No. 2955 Document
                                     Document1-1
                                              1-7 Filed
                                                   Filed05/26/20
                                                         06/16/20 Page
                                                                   Page12
                                                                        24ofof16
                                                                               36PageID: 24
Us more than 3 years after the time             Concealment and Misrepresentation:             Under Section V – Claims Provisions,
required for giving proof of loss. This 3       The entire coverage will be cancelled, if      Payment of Claims is deleted and
year time period is extended from the date      before, during or after a loss, any material   replaced as follows:
proof of loss is filed and the date the claim
                                                fact or circumstance relating to this
is denied in whole or in part.                                                                 Payment of Claims: We or Our
Any post-judgment interest for a claim          insurance has been concealed or                designated representative, will pay a claim
brought against Us will be paid outside the     misrepresented.                                after receipt of acceptable proof of loss
policy limits and in accordance with Maine                                                     within twenty-five (25) days for claims
law.                                            Minnesota Residents                            submitted electronically and thirty-five (35)
                                                Form # 05 LTP0041 24 11 13                     days for claims submitted in a format other
Under Section VI – General Provisions,                                                         than electronic. If payment is not made in
Concealment and Misrepresentation is            Under Section VI – General Provisions,         these timeframes for all or portion(s) of a
deleted and replaced as follows:                Concealment and Misrepresentation is           submitted claim, We will provide the
                                                deleted and replaced as follows:               claimant with the reason(s) why the claim
Concealment and Misrepresentation:                                                             is not payable or the additional information
The entire coverage will be denied and/or       Concealment and Misrepresentation:             necessary to process the balance of the
cancelled, if before, during or after a loss,   The entire coverage will be void, if before,   claim. Once the claimant provides Us with
any material fact or circumstance relating      during or after a loss, any material fact or   any additional information requested, the
to this insurance has been concealed or         circumstance relating to this insurance has    balance of the claim will then be paid
misrepresented.                                 been concealed or misrepresented, with         within twenty (20) days of receipt by Us of
                                                                                               the requested additional satisfactory
                                                the intent to deceive and defraud.
Under Section VI – General Provisions,                                                         documentation. If a claim is not denied by
the following provisions have been added                                                       Us for valid reasons within the above
                                                Mississippi Residents
to the policy:                                                                                 stated timeframes or payment is not made
                                                Form #: 05 LTP0041 25 10 13
                                                                                               within these timeframes, interest shall
Cancellation: We may not cancel this                                                           accrue on the portion of the unpaid claim
                                                The following provision on Page 1 of the
policy except for one or more of the                                                           at the rate of one and one-half percent (1
                                                policy has been deleted and replaced as
following reasons:                                                                             ½ %) per month from the date payment
                                                follows:
                                                                                               was due until final claim settlement or
 a) nonpayment of premium;                                                                     adjudication.
                                                This policy describes the travel insurance
 b) fraud or material misrepresentations
                                                benefits underwritten by Arch Insurance
     made by or with Your knowledge in                                                         Benefits for Loss of life will be paid to Your
                                                Company, herein referred to as the
     obtaining the policy, continuing the                                                      designated beneficiary. If a beneficiary is
                                                “Company” or as “We”, “Us” and “Our”. No
     policy or in presenting a claim under                                                     not otherwise designated by You, benefits
                                                change to this policy shall be valid unless
     the policy;                                                                               for Loss of life will be paid to the first of the
                                                approved by the Company and no agent
 c) substantial change in the risk which                                                       following         surviving         preference
                                                has authority to change the policy or waive
     increases the risk of loss after                                                          beneficiaries:
                                                any of its provisions. Please refer to the
     insurance coverage has been issued                                                        a) Your spouse;
                                                Schedule of Benefits shown on the
     or renewed, including but not limited                                                     b) Your child or children jointly;
                                                Declarations, Schedule of Benefits or
     to, an increase in exposure due to                                                        c) Your parents jointly if both are living or
                                                Confirmation of Benefits, which provides
     rules, legislation or court decision;                                                           the surviving parent if only one
                                                the Insured, also referred to as “You” or
 d) failure to comply with reasonable loss                                                           survives;
                                                “Your”, with specific information about the
     control recommendations;                                                                  d) Your brothers and sisters jointly; or
                                                program You purchased.
 e) substantial breach of contractual                                                          e) Your estate.
     duties, conditions or warranties; or
                                                Under Section V – Claims Provisions,
                                                                                               All other benefits will be paid directly to You,
                                                Proof of Loss is deleted and replaced as
The Maine Insurance Code requires that                                                         unless otherwise directed. Any accrued
                                                follows:
the foregoing cancellation provisions                                                          benefits unpaid at Your death will be paid to
appear in all casualty insurance policies.                                                     Your estate. If You have assigned Your
                                                Proof of Loss: A detailed proof of loss
Notwithstanding the above, this policy is                                                      benefits, we will honor the assignment if a
                                                must be provided within 90 days after the
non-cancellable by either party.                                                               signed copy has been filed with us. We are
                                                date of the loss or as soon as is
                                                                                               not responsible for the validity of any
                                                reasonably possible. Failure to furnish
Nonrenewable: This is a nonrenewable                                                           assignment.
                                                such written proof within the time required
policy.
                                                shall not invalidate nor reduce any claim.
                                                                                               All or a portion of all benefits provided by the
                                                Proof must, however, be furnished no later
Maryland Residents                                                                             policy may, at Our option, be paid directly to
                                                than 12 months from the time it is
Form #: 05 LTP0041 21 10 13                                                                    the provider of the service(s) to You. All
                                                otherwise required, except in the absence
                                                                                               benefits not paid to the provider will be paid
                                                of legal capacity.
Under Section VI – General Provisions,                                                         to You.
Concealment and Misrepresentation is
deleted and replaced as follows:
Page 4 of 8                                                                                                Edition 5/16
         Case 2:20-cv-06345-ES-CLW
                   Case MDL No. 2955 Document
                                      Document1-1
                                               1-7 Filed
                                                    Filed05/26/20
                                                          06/16/20 Page
                                                                    Page13
                                                                         25ofof16
                                                                                36PageID: 25
If Your age has been misstated, all amounts      Proof of Loss: You must furnish the                Under Section VI – General Provisions,
payable under this policy shall be what the      Company,        or       its     designated        Concealment and Misrepresentation is
actual premium paid would have purchased         representative, with proof of loss. This           deleted and replaced as follows:
at the correct age.
                                                 must be a detailed statement. It must be
                                                                                                    Concealment and Misrepresentation:
If any benefit is payable to: (a) an Insured     filed with the Company or its designated
                                                                                                    The entire coverage will be cancelled, if
who is a minor or otherwise not able to give a   representative within ninety (90) days from
                                                                                                    before, during or after a loss, any material
valid release; or (b) Your estate, We may pay    the date of loss and in no event, except in
any amount due under the policy to Your                                                             fact or circumstance relating to this
                                                 the absence of legal capacity, later than
beneficiary or any relative whom We find                                                            insurance has been concealed or
                                                 one year from the time proof is otherwise
entitled to the payment. Any payment made                                                           misrepresented.
                                                 required.
in good faith shall fully discharge Us to any
party to the extent of such payment.             Failure to give notice within such time will       Oregon Residents
                                                                                                    Form #: 05 LTP0041 38 06 13
                                                 not invalidate or reduce any valid claim if it
Under Section VI – General Provisions,
Concealment and Misrepresentation is             is shown not to have been reasonably               Under Section I – Coverages, the following
deleted and replaced as follows:                 possible to give such notice and that              “Other Covered Events” is deleted and
                                                 notice was then given as soon as                   replaced as follows:
Concealment and Misrepresentation:               reasonably possible thereafter.                    d. You who are military, police or fire
The entire coverage will be void, if before,                                                        personnel being called into emergency
during or after a loss, any material fact or     Under Section VI – General Provisions,             service to provide aid or relief for a Natural
circumstance relating to this insurance has      Legal Actions is deleted and replaced as           Disaster or a Terrorist Incident;
been      fraudulently     concealed      or     follows:
misrepresented.                                                                                     Under Section I – Coverages, the following
                                                 Legal Actions: No legal action for a claim         “Other Covered Events” has been added:
Missouri Residents                               can be brought against Us until 60 days
Form #: 05 LTP0041 26 12 13                      after We receive proof of loss. No legal           i. a Terrorist Incident that occurs within 30
                                                 action for a claim can be brought against          days of Your Scheduled Departure Date in a
Under Section III – Policy Limitations           Us more than 10 years after the time               city listed on the itinerary of Your Trip.
and Exclusions, the following exclusion is       required for giving proof of loss. This 10
deleted and replaced as follows:                 year time period is extended from the date         Under Section II – Definitions, Domestic
                                                 proof of loss is filed and the date the claim      Partner is deleted and replaced as follows:
2. suicide, attempted suicide or any             is denied in whole or in part.
intentionally self-inflicted injury of You, a                                                       “Domestic Partner” means an individual
Traveling Companion, Family Member or            Oklahoma Residents                                 joined in a Domestic Partnership.
Business Partner booked to travel with           Form #: 05 LTP0041 37 11 13
You, while sane;                                                                                    Under Section II – Definition of Domestic
                                                 The “Free Look Period” shown on page 1             Partnership has been added to the policy:
Under Section V – Claims Provisions,             is deleted and replaced as follows:
                                                                                                    “Domestic Partnership” means a civil
Notice of Claims is deleted and replaced
                                                 If You are not satisfied for any reason, You       contract entered into in person between
as follows:
                                                                                                    two individuals of the same sex who are at
                                                 may return Your policy to Us within 14 days
                                                                                                    least 18 years of age, who are otherwise
Notice of Claim: Notice of claim must be         after receipt. Your premium will be refunded,      capable and at least one of whom is a
reported to Us within 30 days after a loss       provided You have not already departed on          resident of Oregon.
occurs or as soon as is reasonably
possible. You or someone on Your behalf          the Trip or filed a claim. When so returned, all
                                                 coverages under the policy are cancelled           Under Section II – Definitions, the following
may give the notice. The notice should be
                                                 from the beginning.                                definition has been added:
given to Us or Our designated
                                                                                                    “Terrorist Incident” means an incident
representative and should include
                                                                                                    deemed a terrorist attack by the United
sufficient information to identify You.          The following Fraud Warning has been
                                                                                                    States government or act of violence, other
However, no claim will be denied based           added to page 1 of the policy.
                                                                                                    than civil disorder or riot (that is not an act of
upon Your failure to provide notice within
                                                                                                    war, declared or undeclared), that results in
such specified time, unless the failure          WARNING: Any person who knowingly,                 Loss of life or major damage to person or
operates to prejudice the rights of the          and with intent to injure, defraud or              property, by any person acting on behalf of or
Company, as per Missouri regulation
                                                 deceive any insurer, makes any claim               in connection with any organization which is
20CSR100-1.020.
                                                 for the proceeds of an insurance policy            generally recognized as having the intent to
                                                 containing any false, incomplete or                overthrow or influence the control of any
Under Section V – Claims Provisions,
                                                 misleading information, is guilty of a             government. Terrorist Incident does not
Proof of Loss is deleted and replaced as
                                                                                                    mean an incident that occurs in a foreign
follows:                                         felony.

Page 5 of 8                                                                                                      Edition 5/16
        Case 2:20-cv-06345-ES-CLW
                  Case MDL No. 2955 Document
                                     Document1-1
                                              1-7 Filed
                                                   Filed05/26/20
                                                         06/16/20 Page
                                                                   Page14
                                                                        26ofof16
                                                                               36PageID: 26
location on the U.S. State Department’s Do                                                       Under Section II – Definitions, the following
Not Travel list.                               The following provision has been added            definitions are deleted and replaced as
                                               under Section VI – General Provisions:            follows:
The following exclusion has been added to
Section III – Policy Limitation and            Conformity with State Statutes:                   “Accident” means a sudden, unexpected,
Exclusions:                                    Any provision of this policy which, on its        unintended event that occurs at an
                                               effective date, is in conflict with the laws of   identifiable time and place, and shall also
9. a Terrorist Incident that occurs in a       the state in which You reside, on that date       include exposure resulting from a mishap
foreign location on the U.S. State             is amended to conform to the minimum              to a conveyance in which You are
Department’s Do Not Travel list.               requirements         of        such       laws.   traveling.

Under Section VI – General Provisions,         South Dakota Residents                            “Sickness” means an illness or disease of
Concealment and Misrepresentation is           Form #: 05 LTP0041 42 11 13                       the body that: 1) requires examination and
deleted in its entirety.                                                                         treatment by a Physician, and 2) commences
                                               Under Section II – Definitions, Domestic          while Your coverage is in effect. An illness or
South Carolina Residents                       Partner is deleted and replaced as follows:       disease of the body that manifests itself and
Form #: 05 LTP0041 41 07 13                                                                      then worsens or becomes acute prior to the
                                               “Domestic Partner” where permitted by             Effective Date of Your coverage is not a
Under Section V – Claims Provisions,           law means an opposite or same-sex                 Sickness as defined herein and is not
Notice of Claim is deleted and replaced        partner who is at least eighteen (18) years       covered by the policy.
as follows:
                                               of age and has met all the following
                                                                                                 Under Section V – Claims Provisions,
Notice of Claim: Notice of claim must be       requirements for at least 6 months:               Proof of Loss is deleted and replaced as
reported to Us within 20 days after a loss                                                       follows:
occurs or as soon as is reasonably             1)   Resides with You;
possible. You or someone on Your behalf        2)   Shares financial assets           and        Proof of Loss: Proof of loss must be
may give the notice. The notice should be           obligations with You;                        provided within 90 days after the date of
given to Us or Our designated                  3)   Is not related by blood to You to a          the loss or as soon as is reasonably
representative and should include Your              degree of closeness that would prohibit      possible. Failure to furnish proof of loss
name and the policy number.                         a legal marriage;                            within the time required shall not invalidate
                                               4)   Neither You nor Your Domestic                or reduce any claim if it was not
Under Section V – Claims Provisions,                Partner is married to anyone else, or        reasonably possible to give proof of loss
Proof of Loss is deleted and replaced as            has any other Domestic Partner.              within such time. Proof must, however, be
follows:                                                                                         furnished no later than 12 months from the
                                               Under Section VI – General Provisions,            time it is otherwise required, except in the
Proof of Loss: Proof of loss must be           Legal Actions is deleted and replaced as          absence of legal capacity.
provided within 90 days after the date of      follows:
the loss or as soon as is reasonably                                                             Section V – Claims Provisions,
possible. If it was not reasonably possible    Legal Actions: No legal action for a claim        Payment of Claims is deleted and
to give written proof in the time required,    can be brought against Us until 60 days           replaced as follows:
We may not reduce or deny the claim for        after We receive proof of loss. No legal
this reason if the proof is filed as soon as   action for a claim can be brought against         Payment of Claims: Benefits for Loss of
reasonably possible. Proof must, however,      Us more than 6 years after the time               life will be paid to Your designated
be furnished no later than 12 months from      required for giving proof of loss. This 6         beneficiary. If a beneficiary is not
the time it is otherwise required, except in                                                     otherwise designated by You, benefits for
                                               year time period is extended from the date
the absence of legal capacity.                                                                   Loss of life will be paid to the first of the
                                               proof of loss is filed and the date the claim     following        surviving       preference
Under Section VI – General Provisions,         is denied in whole or in part.                    beneficiaries:
Legal Actions is deleted and replaced as
follows:                                       Tennessee Residents                               a) Your spouse;
                                               Form #: 05 LTP0041 43 06 13                       b) Your child or children jointly;
Legal Actions: No legal action for a claim     The following Company toll free phone             c) Your parents jointly if both are living or
can be brought against Us until 60 days        number has been added to Page 1 of the                 the surviving parent if only one
after We receive written proof of loss. No     policy:                                                survives;
legal action for a claim can be brought                                                          d) Your brothers and sisters jointly; or
against Us more than 6 years after the                 Arch Insurance Company                    e) Your estate.
time required for giving written proof of        Administrative Office: 300 Plaza Three          All other benefits will be paid directly to You,
loss. This 6 year time period is extended                Jersey City, NJ 07311                   unless otherwise directed. Any accrued
from the date written proof of loss is filed      Toll Free Number: 1-866-413-5550               benefits unpaid at Your death will be paid to
and the date the claim is denied in whole                                                        Your estate. If You have assigned Your
or in part.                                                                                      benefits, we will honor the assignment if a

Page 6 of 8                                                                                                  Edition 5/16
         Case 2:20-cv-06345-ES-CLW
                   Case MDL No. 2955 Document
                                      Document1-1
                                               1-7 Filed
                                                    Filed05/26/20
                                                          06/16/20 Page
                                                                    Page15
                                                                         27ofof16
                                                                                36PageID: 27
signed copy has been filed with us. We are         Under Section V – Claims Provisions,               has been made. If payment of the claim or
not responsible for the validity of any            Claim Acceptance or Rejection provision            part of the claim is conditioned on the
assignment. Payment of claims to a minor           has been added:                                    performance of an act by You, We will pay
will be limited to $1,000 for Loss of life
                                                                                                      the claim not later than the fifth Business Day
benefits.                                          Claim Acceptance or Rejection: We will
                                                   notify You in writing, of the acceptance or        after the date the act is performed.
All or a portion of all benefits provided by the   rejection of the claim no later than the 15th
policy may, at Our option, be paid directly to     Business Day after the date We receive all         Under Section V – Claims Provisions,
the provider of the service(s) to You. All         items, statements, and forms required by           the following provision has been added:
benefits not paid to the provider will be paid     Us, in order to secure final proof of loss. If
to You.                                            We reject the claim, We will inform You of         In the event of a weather-related
                                                   the reasons for the rejection. If We are           catastrophe or major Natural Disaster, as
If any benefit is payable to: (a) an Insured       unable to accept or reject the claim within        defined by the commissioner, the claim
who is a minor or otherwise not able to give a     15 Business Days after the date We                 handling deadlines imposed under Section
valid release; or (b) Your estate, We may          receive all items, statements, and forms           V – Claims Provisions are extended for an
pay any amount due under the policy to Your        required by Us, We will notify You within          additional 15 days.
beneficiary or any relative whom We find           such 15 Business Day period. The notice
entitled to the payment. Any payment made          provided will give the reasons why We              Under Section VI – General Provisions,
in good faith shall fully discharge Us to any      need additional time. No later than the            Legal Actions is deleted and replaced as
party to the extent of such payment.               45th day after the date We notify You of           follows:
                                                   the need for additional time to investigate
Texas Residents                                    a claim, We will accept or reject the claim.       Legal Actions: No legal action for a claim
Form #s: 05 LTP0041 44A 08 13 &                                                                       can be brought against Us more than two
05 LTP0041 44B 10 13                               “Business Day” means a day other than a            years and one day after the loss starting
                                                   Saturday, Sunday, or holiday recognized            from the date the claim is denied in whole
Under Section IV- Coverage Provisions,             by the State.                                      or in part.
When Coverage Ends, the following
provision has been added:                          Under Section V – Claims Provisions,               Under Section VI – General Provisions,
                                                   Payment of Claims is deleted and                   the following provisions have been added
Coverage will not end solely because a             replaced as follows:                               to the policy:
person becomes an elected official.
                                                   Payment of Claims: All other benefits will         Cancellation: This policy may not be
Under Section V – Claims Provisions,               be paid directly to You, unless otherwise          cancelled based solely on the fact that the
Notice of Claim is deleted and replaced            directed. Any accrued benefits unpaid at           You are an elected official. If the policy
as follows:                                        Your death will be paid to Your estate. If You     has been in effect for 60 days or less, We
                                                   have assigned Your benefits, we will honor         may cancel for any reason. If the policy
Notice of Claim: Notice of claim must be                                                              has been in effect for more than 60 days,
reported to Us within 30 days after a loss         the assignment if a signed copy has been
                                                                                                      We may cancel for the following reasons:
occurs or as soon as is reasonably                 filed with us. We are not responsible for the
possible. You or someone on Your behalf            validity of any assignment.                        a) nonpayment of premium;
may give the notice. The notice should be                                                             b) fraud in obtaining coverage under this
given to Us or Our designated                      All or a portion of all benefits provided by the      policy;
representative and should include                  policy may, at Our option, be paid directly to     c) an increase in hazard within Your
sufficient information to identify You.            the provider of the service(s) to You. All            control which would produce an
                                                   benefits not paid to the provider will be paid        increase in the rate;
No later than the 15th day after receipt of                                                           d) loss of Our reinsurance covering all or
                                                   to You.
such notice of a claim, We will: a)                                                                      part of the risk covered by this policy;
acknowledge receipt of the claim; b)                                                                     or
                                                   If any benefit is payable to: (a) an Insured
commence any investigation of the claim;                                                              e) We are placed in supervision,
and c) request from You all items,                 who is a minor or otherwise not able to give a        conservatorship, or receivership, if the
statements, and forms that We reasonably           valid release; or (b) Your estate, We may             cancellation is approved or directed by
believe, at that time, will be required from       pay any amount due under the policy to Your           the supervisor, conservator or receiver.
You. Additional requests may be made if            beneficiary or any relative whom We find
during the investigation of the claim such         entitled to the payment. Any payment made          We shall mail or deliver written notice of
additional requests are necessary. If              in good faith shall fully discharge Us to any      cancellation to You at the address shown
acknowledgement of the claim is not made                                                              in the Declarations, Schedule of Benefits
in writing, We will make a record of the           party to the extent of such payment.
                                                                                                      or Confirmation of Benefits at least 10
date, means, and content of the                                                                       days prior to the effective date of
acknowledgement.                                   If We notify You that We will pay a claim or
                                                                                                      cancellation. The mailing of such notice
                                                   part of a claim, We will pay the claim no later    shall be sufficient notice of cancellation.
                                                   than the fifth Business Day after the notice
Page 7 of 8                                                                                                       Edition 5/16
         Case 2:20-cv-06345-ES-CLW
                   Case MDL No. 2955 Document
                                      Document1-1
                                               1-7 Filed
                                                    Filed05/26/20
                                                          06/16/20 Page
                                                                    Page16
                                                                         28ofof16
                                                                                36PageID: 28
Nonrenewable: This is a nonrenewable             Bankruptcy and Insolvency: Your
policy.                                          insolvency or bankruptcy, or the
                                                 insolvency of Your estate, shall not relieve
Utah Residents                                   Us of any of Our obligations under this
Form #: 05 LTP0041 45 10 13                      policy. Any party who has obtained a
                                                 judgment against You, which is returned
The “Free Look Period” shown on page 1           unsatisfied, may bring an action against
is deleted and replaced as follows:              Us to recover damages insured by the
                                                 policy.
If You are not satisfied for any reason, You
may return Your policy to Red Sky Travel         Cancellation: After 14 days of Your
Insurance within 30 days after receipt. Your     receipt of this policy, this policy cannot be
premium will be refunded, provided You have      cancelled by You or Us.
not already departed on the Trip or filed a
claim. When so returned, all coverages           Wyoming Residents
under the policy are void from the beginning.    Form #: 05 LTP0041 51 11 13

The following provision is added to Section      Under Section VI – General Provisions,
IV, Coverage Provisions:                         Legal Actions is deleted and replaced as
                                                 follows:
Dispute Resolution Any matter in dispute
between You and Us may be subject to             Legal Actions: No legal action for a claim
arbitration as an alternative to court action    can be brought against Us until 60 days
pursuant to the Federal Rules of Civil           after We receive proof of loss. No legal
Procedure, a copy of which is available on       action for a claim can be brought against
request from Us. Any decision reached by         Us more than 4 years after the loss. This
arbitration shall be binding upon both You       4 year time period is extended from the
and Us, The arbitration award may include        date proof of loss is filed and the date the
attorney’s fees if allowed by state law and      claim is denied in whole or in part.
may be entered as a judgment in any court of
proper jurisdiction.

Under Section V – Claims Provisions,
Proof of Loss is deleted and replaced as
follows:

Proof of Loss: Proof of loss must be
provided within 90 days after the date of
the loss or as soon as is reasonably
possible. Failure to give notice or file proof
of loss as required does not bar recovery
under the policy if We fail to show We
were prejudiced by the failure.

Under Section VI – General Provisions,
Concealment and Misrepresentation is
deleted and replaced as follows:

Concealment and Misrepresentation:
The entire coverage will be cancelled, if
before, during or after a loss, any material
fact or circumstance relating to this
insurance has been concealed or
misrepresented.

Virginia Residents
Form #: 05 LTP0041 47 12 13

Under Section VI – General Provisions,
the following provisions have been added:

Page 8 of 8                                                                                      Edition 5/16
Case 2:20-cv-06345-ES-CLW
        Case MDL No. 2955 Document 1-2
                                   1-7 Filed 05/26/20
                                             06/16/20 Page 1
                                                           29ofof236
                                                                  PageID: 29




                        Exhibit B
Case 2:20-cv-06345-ES-CLW
        Case MDL No. 2955 Document 1-2
                                   1-7 Filed 05/26/20
                                             06/16/20 Page 2
                                                           30ofof236
                                                                  PageID: 30



    
  
                      



#,)6)%732%6',   %0-*362-%3:)6236%:-2);731463'0%-1)(?%78%8)3*)1)6+)2'=83
)<-78-2%0-*362-%%7%6)79083*8,)8,6)%83*" @

#,)6)%732%6', %0-*362-%<)'98-:)6()6  %2(8,) 8%8)9&0-')%08,**-')636()6)(
?%00-2(-:-(9%070-:-2+-28,) 8%8)3*%0-*362-%@83?78%=,31)36%88,)-640%')3*6)7-()2'))<')48%7
2))()(831%-28%-2'328-29-8=3*34)6%8-3273*8,)*)()6%0-2*6%7869'896)7)'836@

#,)6)%7<)'98-:)6()6  %((-8-32%00=)143;)6)(?8,)**-')3*1)6+)2'= )6:-')7838%/)
2)')77%6=78)4783)2796)'3140-%2');-8,8,-76()6@-2'09(-2+&=-1437-2+&38,*-2)7%2(36
-146-7321)2832%2=4)6732-2:-30%8-323*8,)78%=,31)36()6

#,)6)%78,)%0-*362-%)%08,%2( %*)8=3()   '0%6-*-)78,%88,) 8%8))4%681)283*
)%08, )6:-')7?1%= >'-8-)73603'%0-8-)7;,)2):)6-2-87.9(+1)288,)%'8-32-72)')77%6=
834638)'83646)7)6:)8,)49&0-',)%08,@

#,)6)%78,)%&3:)36()67&=8,) 8%8)&)8;))2%6', %2(%6', 83+)8,)6;-8,)<-78-2+%0-*362-%
0%;7'3278-898)%0)+%059%6%28-2)3*%0-*362-%6)7-()287-2'09(-2+-2?'-8-)73603'%0-8-)7@(9)838,)
" 4%2()1-'

#,)6)%7)( /=!6%:)02796%2')463:-()7'3:)6%+)*36?7)%7324%77-28)66948-32@-2'09(-2+*36%2
-2(-:-(9%0&)-2+? @92()6?8,)6'3:)6)():)287@4%6%+6%4,?%@

#,)6)%708)66%3928%-2314%2=&)'%1)8,)()*)2(%28-2%'0%77%'8-320%;79-8*-0)(3246-0 *36
8,)'314%2=A7*%-096)83463:-()):)24%68-%06)-1&967)1)28783-87/32 )%732%77,30()67(9)83
7)%732-28)66948-326)0%8)(83%0-*362-%<)'98-:)6()6  %2(   59%6%28-2)690)7

   

!,)6)*36)32%0(7&362328,-7(%8)3*46-0   %1*-0-2+%2-2796%2')'0%-1;-8,)( /=
!6%:)02796%2')*367)%7324%77-28)66948-32*631%6', 32;%6((9)8378%8)1%2(%8)(59%6%28-2)



                                                                     04-27-2020
$$$$$$$$$$$$$$$$$$$$$$$$$                                      $$$$$$$$$$$$$$$$$$$$$$$$$$
632%0(7&362                                          %8)

                     
                                      
         Case 2:20-cv-06345-ES-CLW
                 Case MDL No. 2955 Document 1-3
                                            1-7 Filed 05/26/20
                                                      06/16/20 Page 1
                                                                    31ofof236
                                                                           PageID: 31

AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                   for the
                                                        District
                                                  __________     of New
                                                              District of Jersey
                                                                          __________

                     RONALD OSBORN
                                                                     )
                                                                     )
                             Plaintiff
                                                                     )
                                v.                                   )       Civil Action No.
   ARCH INSURANCE CO., and OUT OF TOWNE,                             )
     LLC, D/B/A RED SKY TRAVEL INSURANC                              )
                            Defendant
                                                                     )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Arch Insurance Company
                                         300 Plaza Three
                                         Jersey City, New Jersey 07311

                                         Out of Towne, LLC
                                         6001 Harbour View Blvd
                                         Suffolk, Virginia 23435

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Yeremey Krivoshey
                                         1990 North California Blvd., Suite 940
                                         Wanut Creek, CA 94596




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:             05/26/2020
                                                                                          Signature of Clerk or Deputy Clerk
          Case 2:20-cv-06345-ES-CLW
                  Case MDL No. 2955 Document 1-3
                                             1-7 Filed 05/26/20
                                                       06/16/20 Page 2
                                                                     32ofof236
                                                                            PageID: 32
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           u I returned the summons unexecuted because                                                                             ; or

           u Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
                   Case 2:20-cv-06345-ES-CLW
                           Case MDL No. 2955 Document 1-4
                                                      1-7 Filed 05/26/20
                                                                06/16/20 Page 1
                                                                              33ofof236
                                                                                     PageID: 33
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
                                      RONALD OSBORN                                                             ARCH INSURANCE CO., and OUT OF TOWNE, LLC, D/B/A RED
                                                                                                                              SKY TRAVEL INSURANC

    (b) County of Residence of First Listed Plaintiff             Riverside County                            County of Residence of First Listed Defendant              Hudson County
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Andrew Obergfell
888 Seventh Ave
New York, NY 10019

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF        DEF                                          PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1        u 1      Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 490 Cable/Sat TV
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)           u 850 Securities/Commodities/
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))               Exchange
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 890 Other Statutory Actions
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))               u 891 Agricultural Acts
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     u 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 896 Arbitration
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)             u 899 Administrative Procedure
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party                  Act/Review or Appeal of
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                       u 950 Constitutionality of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       u 462 Naturalization Application
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           28 U.S.C. § 1332(d)(2)(A)
VI. CAUSE OF ACTION Brief description of cause:
                                           Breach of insurance contract for failure to provide coverage under ski insurance policy
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD


FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
                 Case 2:20-cv-06345-ES-CLW
                         Case MDL No. 2955 Document 1-4
JS 44 Reverse (Rev. 06/17)                          1-7 Filed 05/26/20
                                                              06/16/20 Page 2
                                                                            34ofof236
                                                                                   PageID: 34
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
012013434                               561758ÿ
                        Case MDL No. 2955       7ÿÿÿ1-7
                                           Document     ÿFiled
                                                                 5ÿ06/16/20
                                                                          ÿÿÿÿÿ35
                                                                                            Page     of 36
                                  23456 74895:;ÿ =:>?>:>4;ÿ @4?8 A9BÿC3:
                                              DEFEÿHIJKLIMKÿNOPLK
                                  HIJKLIMKÿOQÿRSTÿUSLJSVÿWXYZ[\ÿ]RST^L_`
                           NYZYXÿHaNb[cÿdaeÿNfF[ÿghÿihijkMlkjmnopk[FkNXq
 rstruvÿxyÿzu{|ÿ}vs~uzv{ÿ{rzvÿÿ                       ÿÿ¡
 zÿÿÿÿs                              ÿ¢ ÿ
 uÿÿ ÿÿ{ ÿyÿ                v ÿÿsÿ£ÿ{ÿr
 { ÿÿx}ÿ{                  ÿx
 ¤¥^I¦KIQQ
 eaRfXHÿaF§aeRÿ                               ºÿ»fRHe[qÿUaF[¤¼ÿa§[e½d[XXÿ
 ¨©ª¨«ª̈¬­®®¯ÿ­©ªÿ±©ÿ²³´­®µÿ±µÿ­®®ÿ±¶´³·¸                   t~usruÿ¾ÿ}s|uÿzÿ
 ¸¹̈¨®­·®¯ÿ̧¨¶¬­¶³ª                                         ÿs¿vÀ|ÿz¿v~ÿ
                                                            vÿruÁÂÿvÿ¡ÿ
                                                            ¡Ã¡ÄÄ£ÿ
                                                            ¢ ÿ»Å»y¢ÿ
                                                            ÆÇÇÈÉÊËÌÿÇÈÿÍËÿÊÈÇÎÏËÐ
 ¿y
 HSQS¦Ñ^¦K
 feN¼ÿYRFDefRN[ÿNaÒ¤fRÓ
 HSQS¦Ñ^¦K
 aDcÿadÿcaqR[ÔÿXXNÿ
 ª±¨©Õÿ²¬¸¨©³¸¸ÿ­¸
 uÿsÁÿÀuz¿ÿ}vs~uzv{
  H^KSÿdI¥SÑ g HOM_SKÿcSÖK
  ¡ ÿ{rz}vÀÿÿzu{|ÿ}vs~uzv{ÿ{rzvÂÿrÿÿÀ×Âÿ{Âÿ» ÿu
               sØÿÀxÿ}ÿÙÿÿÿz¢ÿÿÚÿÃÿºÿ¢»ÿzv{ÃÛ
               ×ÿ~uÿzvÂÿÿ»ÿurvzÿrstruvyÿÙz¢ÿÜÿÿÝ»ÿzÂÿÜÿ
               Ý»ÿtÂÿÜÿÿs¢¢ÂÿÜÿÃÿ{xÿ{xÿsÛÙrtuÞÂÿzvuÛÿÙ
               ¡Û
  ¡ ÿ{ ÿzÿÿÿÿsÿÿ ÿÿ{ ÿyÿ yÿÙØÂÿÛ
               ÙÿÄÛ
  Ä ÿs~rvsÿ}ss~ÿÿÿzu{|ÿ}vs~uzv{ÿ{rzvÂÿr~ÀÿrÿÀrvÂÿ{y
               zÿÿÿÿÿs¢¢Âÿºÿÿÿÿÿÿ
               ¢ ÿÿxyÿÙÂÿÛÿÙÿÄÛ
  ¡ ÿÝ»ÿÿÿ{¢ºÂÿÏ±··³ß¶³ªÿËà´²̈¨¶ÿÍÿ¶±ÿÏ±¹á®­¨©¶ÿ»ÿurvzÿrstruvy
               ÙrtuÞÂÿzvuÛÿÙÿ¡Û
  ¡£ ÃÿrÀ}rvÿÿxÿÿzººÿÿ| ÿ¿ÿâ±©­¸ÿâ­ß±²¸±©ÿ»ÿurvzÿrstruvy
               Ùz¢ÿÜÿÿÂÿÜÿÿÀÝÿÿºÿrÛÙrtuÞÂÿzvuÛ
               Ùÿ¡£Û
!11"#$%&1%'"1() *+0,-,.0/.2/00.3/ 12142                                             213
012013434                               561758ÿ
                        Case MDL No. 2955       7ÿÿÿ1-7
                                           Document     ÿFiled
                                                                 5ÿ06/16/20
                                                                          ÿÿÿÿÿ36
                                                                                            Page     of 36
  2342546262          7ÿ9:;<:=ÿ>?@ÿABCDBÿE?ÿFGGBC@ÿH@?ÿICJÿKLJBÿMNOPQÿSTUQVNQNÿWXÿY:=FAZÿ:[\:Y=]
                        ^FEECJ_`BaEbcÿdÿeÿZBJfC@CEL?agÿdÿ6ÿ;BhEÿ?>ÿH@?G?bBiÿ:@iB@j^:\kYlmkAAgÿF=ZYknj
                        ^kaEB@Bicÿ2342546262j
  2342546262          3ÿ9:;<:=ÿ>?@ÿABCDBÿE?ÿFGGBC@ÿH@?ÿICJÿKLJBÿopTpOpqÿrTNsPtupqÿWXÿY:=FAZÿ:[\:Y=]
                        ^FEECJ_`BaEbcÿdÿeÿZBJfC@CEL?agÿdÿ6ÿ;BhEÿ?>ÿH@?G?bBiÿ:@iB@j^:\kYlmkAAgÿF=ZYknj
                        ^kaEB@Bicÿ2342546262j
  2342546262          vÿwkY;<m<wF;kÿ:mÿ[kYK<wkÿWXÿY:=FAZÿ:[\:Y=ÿxTyuÿzQt{TUQypÿ|PO}UQq
                        ^:\kYlmkAAgÿF=ZYknjÿ^kaEB@Bicÿ2342546262j
  2342546262          ~ÿwkY;<m<wF;kÿ:mÿ[kYK<wkÿWXÿY:=FAZÿ:[\:Y=ÿpÿMqÿzQt{TUQypÿ^:\kYlmkAAg
                        F=ZYknjÿ^kaEB@Bicÿ2342546262j
  234e246262           ÿ[BEÿZBCifLaBbÿCbÿE?ÿÿ9:;<:=ÿ>?@ÿABCDBÿE?ÿFGGBC@ÿH@?ÿICJÿKLJBÿPQUtÿUyPtPQgÿ3
                        9:;<:=ÿ>?@ÿABCDBÿE?ÿFGGBC@ÿH@?ÿICJÿKLJBÿopTpOpqÿrTNsPtupqgÿ7ÿ9:;<:=ÿ>?@ÿABCDBÿE?
                        FGGBC@ÿH@?ÿICJÿKLJBÿMNOPQÿSTUQVNQN]ÿ9?EL?aÿbBEÿ>?@ÿv4346262ÿWB>?@BÿiBÿkbE_B@ÿ[CfCb]
                        afBbbÿ?E_B@LbBÿiL@BJEBiÿWXÿE_Bÿw?@EgÿE_Lbÿ̀?EL?aÿLffÿWBÿiBJLiBiÿ?aÿE_BÿGCGB@bÿCaiÿa?
                        CGGBC@CaJBbÿC@Bÿ@BL@Bi]ÿ=?EBÿE_CEÿE_LbÿLbÿCaÿCE?`CELJCffXÿBaB@CEBiÿ̀BbbCBÿ>@?`ÿE_B
                        wfB@bÿ:>>LJBÿCaiÿi?Bbÿa?EÿbGB@bBiBÿCaXÿG@BDL?bÿ?@ÿbWbBBaEÿ?@iB@bÿ>@?`ÿE_Bÿw?@E]
                        ^fCgÿjÿ^kaEB@Bicÿ234e246262j
  234e246262          5ÿ:YZkYÿlYF=;<=lÿFZ9<[[<:=ÿHY:ÿIFwÿK<wkÿCbÿE?ÿ?aCbÿCJ?Wb?agÿkb]gÿBEJ]
                        [LaBiÿWXÿ9CLbE@CEBÿiBÿwCE_XÿA]ÿnCfi?@ÿ?aÿ34e246262]ÿ^fCgÿjÿ^kaEB@Bicÿ234ee46262j
  234e246262         e2ÿ:YZkYÿlYF=;<=lÿFZ9<[[<:=ÿHY:ÿIFwÿK<wkÿCbÿE?ÿ[L̀?aÿm@CaLaLgÿkb]gÿBEJ]]
                        [LaBiÿWXÿ9CLbE@CEBÿiBÿwCE_XÿA]ÿnCfi?@ÿ?aÿ34e246262]ÿ^fCgÿjÿ^kaEB@Bicÿ234ee46262j
  234e246262         eeÿ:YZkYÿlYF=;<=lÿFZ9<[[<:=ÿHY:ÿIFwÿK<wkÿCbÿE?ÿB@B`BXÿ@LD?b_BXgÿkb]gÿBEJ]]
                        [LaBiÿWXÿ9CLbE@CEBÿiBÿwCE_XÿA]ÿnCfi?@ÿ?aÿ34e246262]ÿ^fCgÿjÿ^kaEB@Bicÿ234ee46262j

                                                    ÿÿ
                                                        ¡ÿ¢
                                                    234e346262ÿec7c27
                                  i_G?EEb6¦
                                 £¡¤¥            ¡§¥
                                 ¨¢¡¥Z?JBE © 6c62ªJDª23«7ªk[ªwAnÿ[EC@EÿiCEBc
                                            YBG?@E ¥e4e4e5veÿkaiÿiCEBcÿ34e346262
                                 ¬¦¦­¦ 6        ¡¥ 2]62
                                 ¤¥




!11"#$%&1%'"1() *+0,-,.0/.2/00.3/ 12142                                             313
